









AMENDED AND RESTATED CREDIT AGREEMENT




dated as of May 25, 2012
among
NU SKIN ENTERPRISES, INC.,
VARIOUS FINANCIAL INSTITUTIONS,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent









--------------------------------------------------------------------------------

 
 
 
 





AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 25, 2012 (this
"Agreement") is among NU SKIN ENTERPRISES, INC., a Delaware corporation (the
"Company"), the various financial institutions that are or may from time to time
become parties hereto (together with their respective successors and assigns,
the "Lenders"), and JPMORGAN CHASE BANK, N.A. (in its individual capacity,
"JPMCB"), as administrative agent for the Lenders.
WHEREAS, the parties hereto have entered into a Credit Agreement dated as of May
10, 2001 (as amended prior to the date hereof, the "Existing Credit Agreement");
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to this Agreement; and
WHEREAS, the parties hereto intend that this Agreement and the documents
executed in connection herewith not effect a novation of the obligations of the
Company under the Existing Credit Agreement, but merely a restatement of and,
where applicable, an amendment to the terms governing such obligations;
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
SECTION 1
DEFINITIONS.

1.1      Definitions.  When used herein the following terms shall have the
following meanings:
Administrative Agent means JPMCB in its capacity as administrative agent for the
Lenders hereunder and any successor thereto in such capacity.
Affected Lender means any Lender (a) that is a Defaulting Lender or (b) that has
given notice to the Company (which has not been rescinded) of (i) any obligation
by the Company to pay any amount pursuant to Section 7.6 or 8.1 or (ii) the
occurrence of any circumstance of the nature described in Section 8.2 or 8.3.
Affiliate means, at any time, (a) with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and (b) with respect to the Company and its Subsidiaries, any Person
beneficially owning or holding, directly or indirectly, 5% or more of any class
of voting or equity interests of the Company or any of its Subsidiaries or any
corporation of which the Company and its Subsidiaries beneficially own or hold,
in the aggregate, directly or indirectly, 5% or more of any class of voting or
equity interests.  Unless the context otherwise clearly requires, any reference
to an "Affiliate" is a reference to an Affiliate of the Company.
 
 
 
1

--------------------------------------------------------------------------------

Agent-Related Persons means the Administrative Agent and any successor
administrative agent arising under Section 13.9, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
Agreement - see the Preamble.
Applicable Margin - see Schedule 1.1.  The Applicable Margin for any Incremental
Loan shall be as set forth in the applicable Incremental Facility Amendment.
Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignee - see Section 14.9.1.
Assignment Agreement - see Section 14.9.1.
Bankruptcy Event means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
Base Rate means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Eurodollar Rate (Reserve Adjusted) for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Eurodollar Rate (Reserve Adjusted) for any day shall be based on the
rate appearing on the Reuters Screen LIBOR01 Page  (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day (without
any rounding).  Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate (Reserve Adjusted) shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Eurodollar Rate (Reserve
Adjusted), respectively.
Blocked Person - see Section 9.10.
Business Day means any day other than a Saturday, a Sunday or a day on which
commercial banks in Salt Lake City, Utah and New York, New York are required or
authorized to be closed and (a) with respect to any borrowing, payment or rate
determination of Yen LIBOR Loans, any day other than a Saturday, a Sunday or a
day on which commercial banks in Tokyo, Japan and London, England are required
or authorized to be closed and (b) with respect to any borrowing, payment or
rate determination of Eurodollar Loans, any day other than a Saturday, a Sunday
or day on which commercial banks in London, England are required or authorized
to be closed.
2

--------------------------------------------------------------------------------

Capital Lease means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
Change of Control means an event or series of events by which:
(a)      any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) becomes the "beneficial owner" (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person shall be deemed to have "beneficial ownership" of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the equity interests of the Company; or
 
(b)      during any period of 12 consecutive months, a majority of the members
of the Board of Directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
 
Change in Law means the occurrence, after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement), of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) compliance by any
Lender (or, for purposes of Section 8.1(b), by any lending office of such Lender
or by any Person controlling such Lender, if any) with any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.
Code means the Internal Revenue Code of 1986.
3

--------------------------------------------------------------------------------

Commitment means, as to any Lender, such Lender's commitment to make Loans
(other than Incremental Term Loans (as defined in Section 6.2)), and to issue or
participate in Letters of Credit, under this Agreement.  "Commitment" shall
include any Incremental Revolving Commitment.
Commitment Amount means $25,000,000, changed from time to time pursuant to
Section 6.1 or 6.2.
Commitment Fee Rate - see Schedule 1.1.
Company - see the Preamble.
Consolidated Income Available for Fixed Charges means, with respect to any
period, Consolidated Net Income for such period plus all amounts deducted in the
computation thereof on account of (a) Fixed Charges, and (b) taxes imposed on or
measured by income or excess profits of the Company and the Restricted
Subsidiaries.
Consolidated Net Income means, with respect to any period, the net income (or
loss) of the Company and the Restricted Subsidiaries for such period (taken as a
cumulative whole), as determined in accordance with GAAP, after eliminating all
offsetting debits and credits between the Company and the Restricted
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and the
Restricted Subsidiaries in accordance with GAAP.
Consolidated Net Worth means, at any time, (a) the consolidated stockholders'
equity of the Company and the Restricted Subsidiaries, as defined according to
GAAP, less (b) the sum of (i) to the extent included in clause (a), all amounts
attributable to minority interests, if any, in the securities of Restricted
Subsidiaries, and (ii) the amount by which Restricted Investments exceed 20% of
the amount determined in clause (a).
Consolidated Total Assets means, at any date of determination, on a consolidated
basis for the Company and the Restricted Subsidiaries, total assets, determined
in accordance with GAAP.
Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.  "Controlling" and
"Controlled" have meanings correlative thereto.
Credit Facility means any credit facility providing for the borrowing of money
or the issuance of letters of credit (a) for the Company or (b) for any
Restricted Subsidiary, if its obligations under such credit facility are
guaranteed by the Company.
Credit Party means the Administrative Agent, any Issuing Lender or any other
Lender.
Defaulting Lender means any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender's good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender's good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party's receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
4

--------------------------------------------------------------------------------

Dollar and the sign "$" mean the lawful money of the United States of America.
Dollar Equivalent means, with respect to a specified amount of any currency, the
amount of Dollars into which such amount of such currency would be converted,
based on the applicable Spot Rate of Exchange.
Domestic Subsidiary means, at any time, each Subsidiary of the Company (a) which
is created, organized or domesticated in the United States or under the laws of
the United States or any state or territory thereof, (b) which was included as a
member of the Company's affiliated group in the Company's most recent
consolidated United States federal income tax return, or (c) the earnings of
which were includable in the taxable income of the Company or any other Domestic
Subsidiary (to the extent of the Company's and/or such other Domestic
Subsidiary's ownership interest of such Subsidiary) in the Company's most recent
consolidated United States federal income tax return.
EBITDA means, with respect to any period, the sum of (i) Consolidated Net Income
for such period without giving effect to extraordinary gains and losses, gains
and losses resulting from changes in GAAP and one time non-recurring income and
expenses resulting from acquisitions and similar events, plus (ii) to the extent
deducted in the calculation of Consolidated Net Income, the amount of all
interest expense, depreciation expense, amortization expense, and income tax
expense; provided that EBITDA will include or exclude, as applicable,
acquisitions and divestitures of Restricted Subsidiaries or other business units
on a pro forma basis as if such acquisitions or divestitures occurred on the
first day of the applicable period.
Effective Date - see Section 11.1.
Environmental Laws means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials, air emissions and discharges to waste or
public systems.
5

--------------------------------------------------------------------------------

Equity Securities of any Person means (a) all common stock, Preferred Stock,
participations, shares, partnership interests, membership interests or other
equity interests in and of such Person (regardless of how designated and whether
or not voting or non-voting), and (b) all warrants, options and other rights to
acquire any of the foregoing.
ERISA means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder from time to time in effect.
ERISA Affiliate means any trade or business (whether or not incorporated) that,
together with the Company, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.
Eurodollar Loan means any Loan denominated in US Dollars which bears interest at
a rate determined by reference to the Eurodollar Rate (Reserve Adjusted).
Eurodollar Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the Eurodollar Loans of such Lender
hereunder or, if applicable, such other office or offices through which such
Lender determines the Eurodollar Rate.  A Eurodollar Office of any Lender may
be, at the option of such Lender, either a domestic or foreign office.
Eurodollar Rate means, with respect to any Eurodollar Loan for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the "Eurodollar Rate" with respect to such Eurodollar Loan for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 Notwithstanding the above, to the extent that the "Eurodollar Rate" as a
component of the "Eurodollar Rate (Reserve Adjusted)" is used in connection with
a Floating Rate Loan, such rate shall be determined as modified by the
definition of Base Rate.
Eurodollar Rate (Reserve Adjusted) means, with respect to any Eurodollar Loan
for any Interest Period, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the Eurodollar Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
6

--------------------------------------------------------------------------------

Event of Default means any of the events described in Section 12.1.
Exchange Act means the Securities Exchange Act of 1934.
Excluded Taxes means any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
 withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 8.7) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 7.6, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Credit Party's
failure to comply with Section 7.6(i) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
Existing Letters of Credit means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and the
date of expiry on Schedule 1 hereto.
FATCA means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
Federal Funds Effective Rate means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
Fixed Charges means, with respect to any period, the sum of (i) Interest Expense
for such period, and (ii) Lease Rentals for such period.
Floating Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.
Foreign Lender means a Lender that is not a U.S. Person.
7

--------------------------------------------------------------------------------

Foreign Subsidiary means, at any time, each Subsidiary of the Company that is
not a Domestic Subsidiary.
FRB means the Board of Governors of the Federal Reserve System of the United
States of America.
Fund means any Person (other than a natural Person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
GAAP means generally accepted accounting principles as in effect from time to
time in the United States of America.
Group - see Section 2.2.1.
Governmental Authority means (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) Japan or
any political subdivision thereof, or (iii) any jurisdiction in which the
Company or any Subsidiary conducts all or any part of its business, or which
asserts jurisdiction over any properties of the Company or any Subsidiary, or
(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
Guaranty means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person (a) to
purchase such indebtedness or obligation or any property constituting security
therefor, (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation, (c) to lease properties or to purchase properties or
services primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation, or (d) otherwise to assure the owner of such
indebtedness or obligation against loss in respect thereof.  In any computation
of the indebtedness or other liabilities of the obligor under any Guaranty, the
indebtedness or other obligations that are the subject of such Guaranty shall be
assumed to be direct obligations of such obligor.
Hazardous Materials means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including
asbestos, urea formaldehyde foam insulation and polychlorinated biphenyls).
8

--------------------------------------------------------------------------------

Indebtedness with respect to any Person means, at any time, without duplication,
(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock, (b) its liabilities for the deferred
purchase price of property acquired by such Person (excluding accounts payable
arising in the ordinary course of business but including all liabilities created
or arising under any conditional sale or other title retention agreement with
respect to any such property), (c) all liabilities appearing on its balance
sheet in accordance with GAAP in respect of Capital Leases, (d) all liabilities
for borrowed money secured by any Lien with respect to any property owned by
such Person (whether or not it has assumed or otherwise become liable for such
liabilities), (e) Securitization Debt and (f) any Guaranty of such Person with
respect to liabilities of a type described in any of clauses (a) through (e)
hereof.  Indebtedness of any Person shall include all obligations of such Person
of the character described in clauses (a) through (f) to the extent such Person
remains legally liable in respect thereof notwithstanding that any such
obligation is deemed to be extinguished under GAAP.
Incremental Facility - see Section 6.2(a).
Incremental Facility Amendment - see Section 6.2(d).
Incremental Loan - see Section 6.2(a).
Indemnified Taxes means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Company
under any Loan Document and (b) to the extent not otherwise described in the
foregoing clause (a), Other Taxes.
IRS means the United States Internal Revenue Service.
Instruction means any inquiry, communication or instruction (whether oral,
telephonic, written, telegraphic, facsimile, electronic or other) regarding a
Letter of Credit or an L/C Application.  The term "L/C Application" is subsumed
within the term "Instruction."
Interest Expense means, with respect to the Company and the Restricted
Subsidiaries for any period, the sum, determined on a consolidated basis in
accordance with GAAP, of (a) all interest paid, accrued or scheduled for payment
on the Indebtedness of the Company and the Restricted Subsidiaries during such
period (including interest attributable to Capital Leases), plus (b) all fees in
respect of outstanding letters of credit paid, accrued or scheduled for payment
by the Company and the Restricted Subsidiaries during such period.
Interest Period means, as to any Yen LIBOR Loan or Eurodollar Loan, the period
commencing on the date such Loan is borrowed or continued as a Yen LIBOR Loan or
Eurodollar Loan or converted into a Eurodollar Loan and ending on the date one,
two, three or six months thereafter, as selected by the Company pursuant to
Section 2.2.3; provided that:
(c)      if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
9

--------------------------------------------------------------------------------

 
(d)      any Interest Period for a Yen LIBOR Loan or Eurodollar Loan that begins
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
 
(e)      the Company may not select any Interest Period for any Loan which would
extend beyond the scheduled Termination Date.
 
Investment means any investment, made in cash or by delivery of property, by the
Company or any Restricted Subsidiary (a) in any Person, whether by acquisition
of stock, Indebtedness or other obligation or Security, or by loan, Guaranty,
advance, capital contribution or otherwise; or (b) in any property.
Issuing Lender means JPMCB in its capacity as an issuer of Letters of Credit
hereunder and any other Lender which, with the written consent of the Company
and the Administrative Agent, is the issuer of one or more Letters of Credit
hereunder.
JPMCB - see the Preamble.
L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the
applicable Issuing Lender at the time of such request for the type of letter of
credit requested and any continuing agreement for a letter of credit entered
into as a condition to the issuance of a Letter of Credit.
L/C Exposure means, at any time, the sum of (a) the maximum aggregate undrawn
Dollar Equivalent amount of all outstanding Letters of Credit at such time plus
(b) the aggregate Dollar Equivalent amount of all drawings under Letters of
Credit that have not yet been reimbursed by or on behalf of the Company at such
time.  The L/C Exposure of any Lender at any time shall be its Percentage of the
total L/C Exposure at such time.
Lease Rentals means, with respect to any period, the sum of the rental and other
obligations required to be paid during such period by the Company or any
Restricted Subsidiary as lessee under all leases of real or personal property
(other than Capital Leases) as determined on a consolidated basis for the
Company and the Restricted Subsidiaries in accordance with GAAP.
Lender - see the Preamble.  References to the "Lenders" shall include each
Issuing Lender; for purposes of clarification only, to the extent that JPMCB (or
any successor or additional Issuing Lender) may have any rights or obligations
in addition to those of the other Lenders due to its status as an Issuing
Lender, its status as such will be specifically referenced.
Lender Party - see Section 14.13.
Letter of Credit - see Section 2.1.2.
Leverage Ratio means, as of any date, the ratio of Total Indebtedness as of such
date to EBITDA for the most recently ended period of four consecutive fiscal
quarters.
10

--------------------------------------------------------------------------------

Lien means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
Loan Documents means this Agreement (including the Incremental Facility
Amendment), the Notes, the L/C Applications and all other related agreements,
documents, certificates and instruments from time to time executed and delivered
by or on behalf of the Company.
Loans - see Section 2.1.1.  For the avoidance of doubt, "Loan" shall include any
Incremental Loan.
Material or Materially means material or materially, as the case may be, in
relation to the business, operations, affairs, financial condition, assets,
properties or prospects of the Company and the Restricted Subsidiaries taken as
a whole.
Material Adverse Effect means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and the Restricted Subsidiaries taken as a whole, or (b) the ability of the
Company to perform its obligations under this Agreement or any other Loan
Document, or (c) the validity or enforceability of this Agreement or any other
Loan Document.
Material Credit Facility means (a) the Senior Note Purchase Agreement, (b) any
debt securities of the Company or of any Restricted Subsidiary (if such
Restricted Subsidiary's obligations there under are guaranteed by  the Company)
that are publicly or privately offered or placed in the United States if the
aggregate amount available to be borrowed and/or outstanding under such debt
securities exceeds $25,000,000 at any time and (c) any Credit Facility entered
into by the Company or any Restricted Subsidiary organized under the laws of any
state or territory of the United States if the aggregate amount available to be
borrowed and/or outstanding under such credit facility exceeds $25,000,000 at
any time.
Material Domestic Subsidiary means each Domestic Subsidiary of the Company that
also is a Material Subsidiary.
Material Subsidiaries means, at any time, each Subsidiary of the Company which
(i) had revenues during the four most recently ended fiscal quarters equal to or
greater than 5.0% of the consolidated total revenues of the Company and its
Subsidiaries during such period or (ii) is an obligor under any Guaranty with
respect to the Indebtedness of the Company under any Material Credit Facility.
Multiemployer Plan means any Plan that is a "multiemployer plan" (as such term
is defined in Section 4001(a)(3) of ERISA).
Note - see Section 3.1.
OFAC Listed Person - see Section 9.10.
11

--------------------------------------------------------------------------------

Other Connection Taxes means, with respect to any Credit Party, Taxes imposed as
a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 8.7).
PBGC means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
Percentage means, with respect to any Lender at any time, a percentage equal to
such Lender's share of the outstanding Loans, interest in Letters of Credit and
unused Commitments at such time.
Permitted Liens - see Section 10.12.
Permitted Securitization Program means any transaction or series of transactions
that may be entered into by the Company or any Restricted Subsidiary pursuant to
which the Company or any Restricted Subsidiary may sell, convey or otherwise
transfer to (a) a Securitization Entity (in the case of a transfer by the
Company or any Restricted Subsidiary) and (b) any other Person (in the case of a
transfer by a Securitization Entity), or may grant a security interest in, any
receivables (whether now existing or arising or acquired in the future) of the
Company or any Restricted Subsidiary, and any assets related thereto including
(i) all collateral securing such receivables, (ii) all contracts and contract
rights and all guarantees or other obligations in respect of such receivables,
(iii) proceeds of such receivables, and (iv) other assets (including contract
rights) that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables; provided that the resultant Securitization
Debt, together with all other Priority Indebtedness then outstanding, shall not
exceed the amount of Priority Indebtedness permitted by Section 10.11(ii).
Person means an individual, partnership, corporation, limited liability company,
association, trust, unincorporated organization or government (or an agency or
political subdivision thereof).
Plan means an "employee benefit plan" (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
12

--------------------------------------------------------------------------------

Preferred Stock means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.
Prime Rate means the rate of interest per annum publicly announced from time to
time by Chase as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
Priority Indebtedness means (without duplication) the sum of (a) unsecured
Indebtedness of the Restricted Subsidiaries other than Indebtedness owed to the
Company or any other Restricted Subsidiary, (b) Indebtedness of the Company and
its Restricted Subsidiaries secured by a Lien not permitted by clauses (a)
through (m) of Section 10.12 and (c) Securitization Debt.
Required Lenders means Lenders having Percentages aggregating 51% or more;
provided that in accordance with Section 2.6(b) so long as any Lender shall be a
Defaulting Lender, such Defaulting Lender's Percentage shall be disregarded.
Responsible Officer means any Senior Financial Officer and any other officer of
the Company or its Subsidiaries with responsibility for the administration of
the relevant portion of this Agreement or any Loan Document.
Restricted Investments means all Investments except any of the following:  (a)
property to be used in the ordinary course of business; (b) assets arising from
the sale of goods and services in the ordinary course of business; (c)
Investments in one or more Restricted Subsidiaries or any Person that
immediately becomes a Restricted Subsidiary; (d) Investments existing on the
Effective Date; (e) Investments in obligations, maturing within one year, issued
by or guaranteed by the United States of America, or an agency thereof, or
Canada, or any province thereof; (f) Investments in tax-exempt obligations,
maturing within one year, which are rated in one of the top two rating
classifications by at least one national rating agency; (g) Investments in
certificates of deposit or banker's acceptances maturing within one year issued
by JPMCB or other commercial banks which are rated in one of the top two rating
classifications by at least one national rating agency; (h) Investments in
commercial paper, maturing within 270 days, rated in one of the top two rating
classifications by at least one national rating agency; (i) Investments in
repurchase agreements; (j) treasury stock; (k) Investments in money market
instrument programs which are classified as current assets in accordance with
GAAP; (l) Investments in foreign currency risk hedging contracts used in the
ordinary course of business; and (m) Investments in Securitization Entities.
Restricted Subsidiary means any Subsidiary (a) at least a majority of the voting
securities of which are owned by the Company and/or one or more Wholly-Owned
Restricted Subsidiaries, and (b) which the Company has not designated as an
Unrestricted Subsidiary in accordance with Section 10.18; provided that upon any
Unrestricted Subsidiary becoming a Material Subsidiary, it shall immediately be
deemed to be a Restricted Subsidiary (and shall remain a Restricted Subsidiary
so long as it is a Material Subsidiary).
Securities Act means the Securities Act of 1933.
13

--------------------------------------------------------------------------------

Security has the meaning set forth in Section 2(l) of the Securities Act.
Securitization Debt for the Company and the Restricted Subsidiaries shall mean,
in connection with any Permitted Securitization Program, (a) any amount as to
which any Securitization Entity or other Person has recourse to the Company or
any Restricted Subsidiary with respect to such Permitted Securitization Program
by way of a Guaranty and (b) the amount of any reserve account or similar
account or asset shown as an asset of the Company or a Restricted Subsidiary
under GAAP that has been pledged to any Securitization Entity or any other
Person in connection with such Permitted Securitization Program.
Securitization Entity means a wholly-owned Subsidiary (other than a Restricted
Subsidiary) of the Company (or another Person in which the Company or any of its
Subsidiaries makes an investment and to which the Company or any of its
Subsidiaries transfers receivables and related assets) that engages in no
activities other than in connection with the financing of receivables and that
is designated by the Board of Directors of the Company (as provided below) as a
Securitization Entity (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Company
or any of its Subsidiaries (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Company or any of its
Subsidiaries in any way other than pursuant to Standard Securitization
Undertakings, or (iii) subjects any property or asset of the Company or any
other Subsidiary of the Company, directly or indirectly, continently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which neither the Company nor any of its
Subsidiaries has any material contract, agreement, arrangement or understanding
other than on terms no less favorable to the Company or such Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
the Company, other than fees payable in the ordinary course of business in
connection with servicing receivables of such entity, and (c) to which neither
the Company nor any of its Subsidiaries has any obligation to maintain or
preserve such entity's financial condition or cause such entity to achieve
certain levels of operating results.
Senior Financial Officer means the chief financial officer, principal accounting
officer, treasurer or comptroller of the Company.
Senior Note Purchase Agreement means the Amended and Restated Note Purchase and
Private Shelf Agreement (Multi-Currency) dated as of May 25, 2012 among the
Company, various purchasers and Prudential Investment Management, Inc.
Spot Rate of Exchange means, as of any date for any amount denominated in any
currency other than Dollars, the applicable quoted spot rate as reported on the
appropriate page of the Reuters Screen at 11:00 a.m., London time, two Business
Days preceding the day such determination is requested to be made.
Standard Securitization Undertakings means representations, warranties,
covenants and indemnities entered into by the Company or any of its Subsidiaries
that are reasonably customary in a receivables securitization transaction.
14

--------------------------------------------------------------------------------

Statutory Reserve Rate means a fraction (expressed as a decimal), the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the FRB to which the Administrative Agent is subject with respect to the
Eurodollar Rate (Reserve Adjusted), for eurocurrency funding (currently referred
to as "Eurocurrency liabilities" in Regulation D of such FRB).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.
 Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
Subsidiary means, as to any Person, (a) any corporation of which more than 50%
of the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its Subsidiaries or by one or more of
such Person's other Subsidiaries, (b) any partnership, joint venture, limited
liability company or other association of which more than 50% of the equity
interest having the power to vote, direct or control the management of such
partnership, joint venture, limited liability company or other association is at
the time owned and controlled by such Person, by such Person and one or more of
its Subsidiaries or by one or more of such Person's other Subsidiaries, or (c)
any other Person included in the financial statements of such Person on a
consolidated basis.  Unless the context otherwise clearly requires, any
reference to a "Subsidiary" is a reference to a Subsidiary of the Company.
Swap Agreement means (a) any and all rate swap transactions, basis swaps,
forward rate transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing); provided
that any such transaction is governed by or subject to a Master Agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., or any other master agreement published by any successor organization
thereto (any such master agreement, together with any related schedules, as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, a "Master Agreement"), including any such obligations or
liabilities under any Master Agreement.
Taxes means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings, assessments, fees or other charges imposed
by any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
15

--------------------------------------------------------------------------------

Termination Date means the earlier to occur of (a) May 9, 2014 or (b) such other
date on which the Commitments shall terminate pursuant to Section 6 or 12.
Total Indebtedness means, at any date of determination, the total of all
Indebtedness of the Company and the Restricted Subsidiaries outstanding on such
date, after eliminating all offsetting debits and credits between the Company
and the Restricted Subsidiaries and all other items required to be eliminated in
the course of the preparation of consolidated financial statements of the
Company and the Restricted Subsidiaries in accordance with GAAP.
Total Outstandings means at any time the sum of (a) the aggregate Dollar
Equivalent principal amount of all outstanding Loans plus (b) the L/C Exposure.
Type - see Section 2.2.1.
Unmatured Event of Default means an event or condition the occurrence or
existence of which would, with the lapse of time or the giving of notice or
both, become an Event of Default.
Unrestricted Subsidiary means any Subsidiary which is designated as an
Unrestricted Subsidiary on Schedule 9.7 or is designated as such in writing by
the Company to each Lender pursuant to Section 10.18; provided that no Material
Subsidiary shall be an Unrestricted Subsidiary.
U.S. Person means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
Wholly‑Owned Restricted Subsidiary means, at any time, (a) with respect to
Domestic Subsidiaries, any Restricted Subsidiary one hundred percent (100%) of
all of the equity interests (except directors' qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company's
other wholly-owned Restricted Subsidiaries at such time, and (b) with respect to
Foreign Subsidiaries, any Restricted Subsidiary ninety-five percent (95%) or
more of all of the equity interests (except directors' qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company's other Wholly-Owned Restricted Subsidiaries at such time.
Withholding Agent means the Company or the Administrative Agent, as applicable.
Yen and ¥ mean the lawful currency of Japan.
Yen LIBOR means, for any Yen Loan for any Interest Period, the per annum rate
(reserve adjusted as provided below) of interest at which Yen deposits in
immediately available funds are offered in the interbank eurodollar market as
presented on Reuters Screen LIBOR01 (formerly known as page 3750 of the
Moneyline Telerate Service) as of 11:00 a.m., London time, two Business Days
prior to the beginning of such Interest Period, for delivery on the first day of
such Interest Period for a period approximately equal to such Interest Period
and in an amount equal or comparable to the Yen Loan of JPMCB to which such
Interest Period relates.  The foregoing rate of interest shall be reserve
adjusted by dividing Yen LIBOR by one minus the Yen LIBOR Reserve Percentage.
 All references in this Agreement or other Loan Documents to Yen LIBOR shall
mean and include the aforesaid reserve adjustment.  "Reuters Screen LIBOR01"
means the display designated on page LIBOR01 on Reuters Page or such other
service as may be nominated by the British Bankers' Association as the
information vendor for the purpose of displaying British Bankers' Association
interest settlement rates for Yen deposits or, in the absence of such
availability, by reference to the average of the rates at which three major
banks designated by the Administrative Agent are offered Yen deposits at or
about 11:00 a.m., London time, two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market.
16

--------------------------------------------------------------------------------

Yen LIBOR Loan means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a fixed rate of interest determined by
reference to Yen LIBOR.
Yen LIBOR Office means, with respect to any Lender, the office or offices of
such Lender which shall be making or maintaining the Yen LIBOR Loans of such
Lender hereunder.  A Yen LIBOR Office of any Lender may be, at the option of
such Lender, either a domestic or foreign office.
Yen LIBOR Reserve Percentage means, relative to any Interest Period, the maximum
reserve percentage in effect on the date Yen LIBOR for such Interest Period is
determined under regulations issued from time to time by the FRB, the Japanese
Ministry of Finance or the Bank of Japan (or any successor regulatory body) for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as "Eurocurrency liabilities" in Regulation D of
such FRB) having a term comparable to such Interest Period.
1.2      Other Interpretive Provisions.  (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.
 
(b)      Section, clause, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
 
(c)      (i)        The term "including" is not limiting and means "including
without limitation."
 
   (ii)
In the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including"; the words "to" and "until"
each mean "to but excluding", and the word "through" means "to and including."

(d)      Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such statute
or regulation.
17

--------------------------------------------------------------------------------

 
(e)      This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
 
(f)      This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company, the Lenders and the other parties thereto and are the
products of all parties.  Accordingly, they shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent's
or Lenders' involvement in their preparation.
 
1.3      Currency Fluctuations.  For purposes of calculating usage under Section
5 and the Total Outstandings as of any date (except as set forth in Section
6.3(b)), (a) the Dollar Equivalent amount of each Yen LIBOR Loan shall be
calculated (i) during the first year following the Effective Date, using the
Spot Rate of Exchange as in effect on the Effective Date, and (ii) during each
year thereafter, using the Spot Rate of Exchange as in effect on the most-recent
annual anniversary of the Effective Date (or if such day is not a Business Day,
on the next succeeding Business Day), and (b) the L/C Exposure with respect to
Letters of Credit denominated in a currency other than Dollars shall be
calculated (i) on the date of the issuance thereof, (ii) on each date on which
the face amount of such Letter of Credit is changed, (iii) on each date on which
the Commitment Amount is reduced pursuant to Section 6.1 or increased pursuant
to Section 6.2, or (iv) on any other date requested by the applicable Issuing
Lender, in each case based upon the Spot Rate of Exchange for such date.
 
SECTION 2
COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

2.1      Commitments.  On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to, and to issue or participate in the issuance of letters of credit for
the account of, the Company as follows:
 
2.1.1        Loans.  Each Lender will make loans on a revolving basis ("Loans")
from time to time before the Termination Date in such Lender's Percentage of
such aggregate amounts as the Company may from time to time request from all
Lenders; provided that the Total Outstandings will not at any time exceed the
Commitment Amount.
 
2.1.2        L/C Commitment.  (a)  The Issuing Lenders will issue letters of
credit, in each case containing such terms and conditions as are permitted by
this Agreement and are reasonably satisfactory to the applicable Issuing Lender
and the Company (together with the Existing Letters of Credit, each a "Letter of
Credit"), at the request of and for the account of the Company or any Subsidiary
from time to time before the Termination Date and (b) as more fully set forth in
Section 2.3.5, each Lender agrees to purchase a participation in each such
Letter of Credit; provided that the L/C Exposure shall not at any time exceed
the lesser of (i) $2,500,000 and (ii) the excess, if any, of the Commitment
Amount over the aggregate Dollar Equivalent principal amount of all outstanding
Loans.
 
2.2      Loan Procedures.
18

--------------------------------------------------------------------------------

 
2.2.1        Various Types of Loans.  Each Loan shall be either a Floating Rate
Loan, a Yen LIBOR Loan or a Eurodollar Loan (each a "Type"), as the Company
shall specify in the related notice of borrowing or conversion pursuant to
Section 2.2.2 or 2.2.3.  Yen LIBOR Loans or Eurodollar Loans having the same
Interest Period are sometimes called a "Group" or collectively "Groups".
 Floating Rate Loans, Yen LIBOR Loans and Eurodollar Loans may be outstanding at
the same time; provided that (i) not more than five different Groups of Yen
LIBOR Loans shall be outstanding at any one time, (ii) the aggregate principal
amount of each Group of Yen LIBOR Loans shall at all times be at least
¥100,000,000 and an integral multiple of ¥100,000,000, (iii) not more than five
different Groups of Eurodollar Loans shall be outstanding at any one time and
(iv) the aggregate principal amount of each Group of Eurodollar Loans shall at
all times be at least $1,000,000 and an integral multiple of $1,000,000.  All
borrowings, conversions and repayments of Loans shall be effected so that each
Lender will have a pro rata share (according to its Percentage) of all Types and
Groups of Loans.
 
2.2.2        Borrowing Procedures.  The Company shall give written or telephonic
(followed promptly by written confirmation thereof) notice substantially in the
form of Exhibit C to the Administrative Agent of each proposed borrowing not
later than (a) in the case of a Floating Rate borrowing, noon, Salt Lake City
time, on the proposed date of such borrowing, (b)  in the case of a Yen LIBOR
borrowing, 10:00 a.m., Salt Lake City time, at least three Business Days prior
to the proposed date of such borrowing, and (c) in the case of a Eurodollar
borrowing, 10:00 a.m., Salt Lake City time, at least three Business Days prior
to the proposed date of such borrowing.  Each such notice shall be effective
upon receipt by the Administrative Agent, shall be irrevocable, and shall
specify the date, amount and Type of Loans comprising the requested borrowing
and, in the case of a Yen LIBOR or Eurodollar borrowing, the initial Interest
Period therefor.  Promptly upon receipt of such notice, the Administrative Agent
shall advise each Lender thereof.  Not later than 2:00 p.m., Salt Lake City
time, on the date of a proposed borrowing, each Lender shall provide the
Administrative Agent at the office specified by the Administrative Agent with
(a) in the case of a Yen LIBOR borrowing, Yen in immediately available funds, or
(b) in the case of a Floating Rate borrowing or a Eurodollar borrowing, Dollars
in immediately available funds, in each case covering such Lender's Percentage
of such borrowing and, so long as the Administrative Agent has not received
written notice that the conditions precedent set forth in Section 11 with
respect to such borrowing have not been satisfied, the Administrative Agent
shall pay over the requested amount to the Company on the requested borrowing
date.  Each borrowing shall be on a Business Day.  Each Floating Rate borrowing
shall be in an aggregate amount of $1,000,000 or an integral multiple thereof.
 Each other borrowing shall be in the applicable amount required for a Group
pursuant to Section 2.2.1.  Each written borrowing notice shall be in the form
of Exhibit C with appropriate insertions.
 
2.2.3        Conversion and Continuation Procedures.  (a)  Subject to the
provisions of Section 2.2.1, the Company may, upon irrevocable written notice
substantially in the form of Exhibit C to the Administrative Agent in accordance
with clause (b) below:
19

--------------------------------------------------------------------------------

 
(i)
elect, as of any Business Day, to convert any outstanding Floating Rate Loan
into a Eurodollar Loan or any outstanding Eurodollar Loan to a Floating Rate
Loan; or

(ii)
elect, as of the last day of the applicable Interest Period, to continue any
Group of Yen LIBOR Loans or Eurodollar Loans having an Interest Period expiring
on such day (or any part thereof in the applicable amount required for a Group
pursuant to Section 2.2.1) for a new Interest Period.

(b)      The Company shall give written or telephonic (followed promptly by
written confirmation thereof) notice to the Administrative Agent of each
proposed conversion or continuation not later than (i) in the case of conversion
of Eurodollar Loans into Floating Rate Loans, 11:00 a.m., Salt Lake City time,
on the proposed date of such conversion, (ii) in the case of continuation of Yen
LIBOR Loans, 11:00 a.m., Salt Lake City time, at least three Business Days prior
to the proposed date of such continuation, and (iii) in the case of a conversion
of Floating Rate Loans into or continuation of Eurodollar Loans, 11:00 a.m.,
Salt Lake City time, at least three Business Days prior to the proposed date of
such conversion or continuation, specifying in each case:
 
(1)
the proposed date of conversion or continuation;

(2)
the aggregate amount and currency of the Loans to be converted or continued;

(3)
the Type of Loans resulting from the proposed conversion or continuation; and

(4)
in the case of continuation of Yen LIBOR Loans or conversion into, or
continuation of, Eurodollar Loans, the duration of the requested Interest Period
therefor.

(c)      If upon expiration of any Interest Period applicable to Yen LIBOR
Loans, the Company has failed to select timely a new Interest Period to be
applicable to such Yen LIBOR Loans, the Company shall be deemed to have elected
to continue such Yen LIBOR Loans for a one-month Interest Period.
 
(d)      If upon expiration of any Interest Period applicable to Eurodollar
Loans, the Company has failed to select timely a new Interest Period to be
applicable to such Eurodollar Loans, the Company shall be deemed to have elected
to convert such Eurodollar Loans into Floating Rate Loans effective on the last
day of such Interest Period.
 
(e)      The Administrative Agent will promptly notify each Lender of its
receipt of a notice of conversion or continuation pursuant to this Section 2.2.3
or, if no timely notice is provided by the Company, of the details of any
automatic continuation or conversion.
 
(f)      Unless the Required Lenders otherwise consent, during the existence of
any Event of Default or Unmatured Event of Default, the Company may not elect to
have a Floating Rate Loan converted into or continued as a Eurodollar Loan.
 
2.3      Letter of Credit Procedures.
20

--------------------------------------------------------------------------------

 
2.3.1        L/C Applications.  The Company shall give notice to the
Administrative Agent and the applicable Issuing Lender of the proposed issuance
of each Letter of Credit on a Business Day which is at least three Business Days
(or such lesser number of days as the Administrative Agent and such Issuing
Lender shall agree in any particular instance) prior to the proposed date of
issuance of such Letter of Credit.  Each such notice shall be accompanied by an
L/C Application, duly executed by the Company (together with any Subsidiary for
the account of which the related Letter of Credit is to be issued) and in all
respects satisfactory to the Administrative Agent and the applicable Issuing
Lender, together with such other documentation as the Administrative Agent or
such Issuing Lender may reasonably request in support thereof, it being
understood that each L/C Application shall specify, among other things, the date
on which the proposed Letter of Credit is to be issued, the amount (which shall
be denominated in Dollars or any other foreign currency (i) as to which a Dollar
Equivalent may be readily calculated, (ii) which is readily available, freely
transferable and convertible into Dollars and (iii) has been agreed to by the
applicable Issuing Lender), whether such Letter of Credit is to be transferable
in whole or in part and the expiration date of such Letter of Credit (which
shall not be later than five Business Days prior to the Termination Date).  So
long as the applicable Issuing Lender has not received written notice that the
conditions precedent set forth in Section 11 with respect to the issuance of
such Letter of Credit have not been satisfied, such Issuing Lender shall issue
such Letter of Credit on the requested issuance date.  Each Issuing Lender shall
promptly advise the Administrative Agent of the issuance of each Letter of
Credit by such Issuing Lender and of any amendment thereto, extension thereof or
event or circumstance changing the amount available for drawing thereunder.  In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any L/C Application, the terms and
conditions of this Agreement shall control.
 
2.3.2        Participations in Letters of Credit.  Concurrently with the
issuance of each Letter of Credit, the applicable Issuing Lender shall be deemed
to have sold and transferred to each other Lender, and each other Lender shall
be deemed irrevocably and unconditionally to have purchased and received from
such Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such other Lender's Percentage, in such Letter
of Credit and the Company's reimbursement obligations with respect thereto.  For
the purposes of this Agreement, the unparticipated portion of each Letter of
Credit shall be deemed to be the applicable Issuing Lender's "participation"
therein.  Each Issuing Lender hereby agrees, upon request of the Administrative
Agent or any Lender, to deliver to such Lender a list of all outstanding Letters
of Credit issued by such Issuing Lender, together with such information related
thereto as such Lender may reasonably request.
 
2.3.3        Reimbursement Obligations.  The Company hereby unconditionally and
irrevocably agrees to reimburse the applicable Issuing Lender for each payment
or disbursement made by such Issuing Lender under any Letter of Credit honoring
any demand for payment made by the beneficiary thereunder, in each case on the
date that such payment or disbursement is made.  Any amount not reimbursed on
the date of such payment or disbursement shall bear interest from the date of
such payment or disbursement to the date that such Issuing Lender is reimbursed
by the Company therefor, payable on demand, at a rate per annum equal to the
Base Rate from time to time in effect plus the Applicable Margin for Floating
Rate Loans from time to time in effect plus, beginning on the third Business Day
after receipt of notice from such Issuing Lender of such payment or
disbursement, 2%.  The applicable Issuing Lender shall notify the Company and
the Administrative Agent whenever any demand for payment is made under any
Letter of Credit by the beneficiary thereunder; provided, that the failure of
such Issuing Lender to so notify the Company shall not affect the rights of such
Issuing Lender or the Lenders in any manner whatsoever.
21

--------------------------------------------------------------------------------

 
2.3.4        Obligations Absolute.  The Company's obligation to reimburse any
payment or disbursement in respect of a Letter of Credit as provided in Section
2.3.3 shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Lender under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Company's obligations hereunder.  None of the Administrative
Agent, the Lenders, the Issuing Lenders or any other Lender Party shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Lender; provided that the foregoing shall not be construed to excuse an Issuing
Lender from liability to the Company to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by such Issuing Lender's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Lender (as finally determined by a court of competent jurisdiction),
such Issuing Lender shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Lender may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
 
2.3.5        Funding by Lenders to Issuing Lenders.  If an Issuing Lender makes
any payment or disbursement under any Letter of Credit and the Company has not
reimbursed such Issuing Lender in full for such payment or disbursement by noon,
Salt Lake City time, on the date of such payment or disbursement, or if any
reimbursement received by such Issuing Lender from the Company is or must be
returned or rescinded upon or during any bankruptcy or reorganization of the
Company or otherwise, each other Lender shall be obligated to pay to the
Administrative Agent for the account of such Issuing Lender, in full or partial
payment of the purchase price of its participation in such Letter of Credit, its
pro rata share (according to its Percentage) of such payment or disbursement
(but no such payment shall diminish the obligations of the Company under
Section 2.3.3), and upon notice from the applicable Issuing Lender, the
Administrative Agent shall promptly notify each other Lender thereof.  Each
other Lender irrevocably and unconditionally agrees to so pay to the
Administrative Agent in immediately available funds for the applicable Issuing
Lender's account the amount of such other Lender's Percentage of such payment or
disbursement.  If and to the extent any Lender shall not have made such amount
available to the Administrative Agent by 2:00 P.M., Salt Lake City time, on the
Business Day on which such Lender receives notice from the Administrative Agent
of such payment or disbursement (it being understood that any such notice
received after 1:00 P.M., Salt Lake City time, on any Business Day shall be
deemed to have been received on the next following Business Day), such Lender
agrees to pay interest on such amount to the Administrative Agent for the
applicable Issuing Lender's account forthwith on demand for each day from the
date such amount was to have been delivered to the Administrative Agent to the
date such amount is paid, at a rate per annum equal to (a) for the first three
days after demand, the Federal Funds Effective Rate from time to time in effect
and (b) thereafter, the Base Rate from time to time in effect.  Any Lender's
failure to make available to the Administrative Agent its Percentage of any such
payment or disbursement shall not relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent such other Lender's
Percentage of such payment, but no Lender shall be responsible for the failure
of any other Lender to make available to the Administrative Agent such other
Lender's Percentage of any such payment or disbursement.
22

--------------------------------------------------------------------------------

 
2.3.6        Cash Collateral.   All cash collateral delivered to the
Administrative Agent pursuant to this Agreement shall be held by the
Administrative Agent in a non-interest bearing account as collateral for the
payment and performance by the Company of its obligations under this Agreement
and the other Loan Documents.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account and the Company hereby grants the Administrative Agent a security
interest in the account into which such cash collateral is deposited.  Moneys in
such account shall be applied by the Administrative Agent to reimburse the
applicable Issuing Lender for unreimbursed drawings under Letters of Credit
issued by such Issuing Lender and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Company for the L/C
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Company under this Agreement and the
other Loan Documents.
 
2.4      Commitments Several.  The failure of any Lender to make a requested
Loan on any date shall not relieve any other Lender of its obligation (if any)
to make a Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.
 
2.5      Certain Conditions.  Notwithstanding any other provision of this
Agreement, no Lender shall have an obligation to make any Loan, to permit the
continuation of any Yen LIBOR Loan or to permit the continuation of or any
conversion into any Eurodollar Loan, and no Issuing Lender shall have any
obligation to issue any Letter of Credit, if an Event of Default or Unmatured
Event of Default exists.
23

--------------------------------------------------------------------------------

 
2.6  Defaulting Lenders Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a)      fees shall cease to accrue on the unused Commitment of such Defaulting
Lender pursuant to Section 5.1;
(b)      the Commitment and Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 14.1); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby;
(c)      if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i)      all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Percentages but only to the extent that (x) the sum of all non-Defaulting
Lenders' outstanding Loans and L/C Exposures plus such Defaulting Lender's L/C
Exposure does not exceed the total of all non-Defaulting Lenders' Commitments
and (y) the conditions set forth in Section 11.2 are satisfied at such time;
(ii)      if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent deliver cash collateral to the Administrative
Agent for the benefit of the Issuing Lenders with respect only to the Company's
obligations corresponding to such Defaulting Lender's L/C Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above), to be held for
so long as such L/C Exposure is outstanding;
(iii)      if the Company cash collateralizes any portion of such Defaulting
Lender's L/C Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 5.3 with
respect to such Defaulting Lender's L/C Exposure during the period such
Defaulting Lender's L/C Exposure is cash collateralized;
(iv)      if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 5.1 and 5.3 shall be adjusted in accordance with such non-Defaulting
Lenders' Percentages; and
(v)      if all or any portion of such Defaulting Lender's L/C Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Lender
or any other Lender hereunder, all commitment fees that otherwise would have
been payable to such Defaulting Lender under Section 5.1 (solely with respect to
the portion of such Defaulting Lender's Commitment that was utilized by such L/C
Exposure) and letter of credit fees payable under Section 5.3 with respect to
such Defaulting Lender's L/C Exposure shall be payable to the applicable Issuing
Lender until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and
24

--------------------------------------------------------------------------------

(d)      so long as such Lender is a Defaulting Lender, no Issuing Lender shall
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender's then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.6(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.6(c)(i) (and such Defaulting Lender shall not
participate therein).
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) any Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, no Issuing Lender shall be required to issue,
amend or increase any Letter of Credit, unless such Issuing Lender shall have
entered into arrangements with the Company or such Lender, satisfactory to such
Issuing Lender, to defease any risk to it in respect of such Lender hereunder.


In the event that the Administrative Agent, the Company and each Issuing Lender
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the L/C Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender's Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Percentage.
 
SECTION 3
NOTES EVIDENCING LOANS.

3.1      Notes.  The Loans of each Lender shall be evidenced by a promissory
note (each a "Note") payable to the order of such Lender substantially in the
form set forth in Exhibit A.
 
3.2      Recordkeeping.  Each Lender shall record in its records, or at its
option on the schedule attached to its Note, the date and amount of each Loan
made by such Lender, each repayment or conversion thereof and, in the case of
each Yen LIBOR Loan or Eurodollar Loan, the dates on which each Interest Period
for such Loan shall begin and end.  The aggregate unpaid principal amount so
recorded shall be prima facie evidence of the principal amount owing and unpaid
on such Note.  The failure to so record any such amount or any error in so
recording any such amount shall not, however, limit or otherwise affect the
obligations of the Company hereunder or under any Note to repay the principal
amount of the Loans evidenced by such Note together with all interest accruing
thereon.
25

--------------------------------------------------------------------------------

 
SECTION 4
INTEREST.

4.1      Interest Rates.  The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:
 
(a)      in the case of a Loan in Dollars, (i) at all times while such Loan is a
Floating Rate Loan, at a rate per annum equal to the sum of the Base Rate from
time to time in effect plus the Applicable Margin for Floating Rate Loans from
time to time in effect; and (ii) at all times while such Loan is a Eurodollar
Loan, at a rate per annum equal to the sum of the Eurodollar Rate (Reserve
Adjusted) applicable to each Interest Period for such Loan plus the Applicable
Margin for Eurodollar Loans from time to time in effect; and
 
(b)      in the case of a Yen LIBOR Loan, at a rate per annum equal to the sum
of the Yen LIBOR applicable to each Interest Period for such Loan plus the
Applicable Margin for Yen LIBOR Loans in effect;
provided that upon request of the Required Lenders at any time an Event of
Default exists, the interest rate applicable to each Loan shall be increased by
2%.
4.2      Interest Payment Dates.  Accrued interest on each Floating Rate Loan
shall be payable in arrears on the last Business Day of each calendar quarter
and at maturity.  Accrued interest on each Yen LIBOR Loan and Eurodollar Loan
shall be payable on the last day of each Interest Period relating to such Loan
(and, in the case of a Yen LIBOR Loan or Eurodollar Loan with a six-month
Interest Period, on the three-month anniversary of the first day of such
Interest Period) and at maturity.  After maturity, accrued interest on all Loans
shall be payable on demand.
 
4.3      Setting and Notice of Rates.  (a) The applicable Yen LIBOR for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender.
 
(b)      The applicable Eurodollar Rate for each Interest Period shall be
determined by the Administrative Agent, and notice thereof shall be given by the
Administrative Agent promptly to the Company and each Lender.
 
(c)      Each determination of the applicable Yen LIBOR or Eurodollar Rate by
the Administrative Agent shall be conclusive and binding upon the parties
hereto, in the absence of demonstrable error.  The Administrative Agent shall,
upon written request of the Company or any Lender, deliver to the Company or
such Lender a statement showing the computations used by the Administrative
Agent in determining any applicable Yen LIBOR or Eurodollar Rate hereunder.
 
4.4      Computation of Interest.  All computations of interest for Floating
Rate Loans when the Base Rate is determined by the Prime Rate shall be made on
the basis of a year of 365 or 366 days, as the case may be, and for the actual
number of days elapsed.  All other computations of interest shall be made on the
basis of a year of 360 days and for the actual number of days elapsed.  The
applicable interest rate for each Floating Rate Loan shall change simultaneously
with each change in the Base Rate.
26

--------------------------------------------------------------------------------

 
SECTION 5
FEES.

5.1      Commitment Fee.  The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, for the period from the
Effective Date to the Termination Date, at a rate per annum equal to the
Commitment Fee Rate in effect from time to time of the actual amount of the
unused Dollar Equivalent amount of such Lender's Percentage of the Commitment
Amount as of the end of each day in such period.  For purposes of calculating
usage under this Section, the Commitment Amount shall be deemed used to the
extent of the Total Outstandings.  Such commitment fee shall be payable in
arrears on the last Business Day of each calendar quarter and on the Termination
Date for any period then ending for which such commitment fee shall not have
theretofore been paid.  The commitment fee shall be computed for the actual
number of days elapsed on the basis of a year of 360 days.
 
5.2      [RESERVED]
 
5.3      Letter of Credit Fees.  (a) The Company agrees to pay to the
Administrative Agent for the account of the Lenders pro rata according to their
respective Percentages a letter of credit fee for each standby Letter of Credit
in an amount equal to the rate per annum in effect from time to time pursuant to
Schedule 1.1 of the Dollar Equivalent undrawn amount of such standby Letter of
Credit (computed for the actual number of days elapsed on the basis of a year of
360 days); provided that upon request of the Required Lenders at any time an
Event of Default exists, the rate applicable to each standby Letter of Credit
shall be increased by 2%.  Such letter of credit fee shall be payable in arrears
on the last Business Day of each calendar quarter and on the Termination Date
for the period from the date of the issuance of each standby Letter of Credit to
the date such payment is due or, if earlier, the date on which such standby
Letter of Credit expired or was terminated.  After the Termination Date, such
letter of credit fee shall be payable on demand.
 
(b)      The Company agrees to pay to the Administrative Agent for the account
of the Lenders pro rata according to their respective Percentages a letter of
credit fee for each commercial Letter of Credit in an amount equal to the
greater of 0.125% of the Dollar Equivalent face amount of such Letter of Credit
and $100.  Such letter of credit fee shall be payable for each commercial Letter
of Credit on the earlier of the last Business Day of the calendar quarter in
which such Letter of Credit is issued and the Termination Date.
 
(c)      The Company agrees to pay each Issuing Lender a fronting fee for each
Letter of Credit issued by such Issuing Lender in an amount separately agreed to
between the Company and such Issuing Lender.
 
(d)      In addition, with respect to each Letter of Credit, the Company agrees
to pay to the applicable Issuing Lender, for its own account, such fees and
expenses as such Issuing Lender customarily requires in connection with the
issuance, negotiation, processing and/or administration of letters of credit in
similar situations.
 
5.4      Administrative Agent's Fees.  The Company agrees to pay to the
Administrative Agent such administrative agent's fees as are mutually agreed to
from time to time by the Company and the Administrative Agent.
27

--------------------------------------------------------------------------------

 
SECTION 6
REDUCTION IN THE COMMITMENT AMOUNT; INCREMENTAL FACILITIES; PREPAYMENTS.

6.1      Voluntary Reductions in the Commitment Amount.  The Company may from
time to time on at least five Business Days' prior written notice received by
the Administrative Agent (which shall promptly advise each Lender thereof)
permanently reduce the Commitment Amount to an amount not less than the Total
Outstandings.  Any such reduction shall be in an amount not less than $5,000,000
or a higher integral multiple of $1,000,000.  The Company may at any time on
like notice terminate the Commitments upon payment in full of all Loans and all
other obligations of the Company hereunder and cash collateralization in full,
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent, of all obligations arising with respect to Letters of
Credit.  All reductions of the Commitment Amount shall reduce the amounts of the
Commitments of the Lenders pro rata according to their respective Percentages.
 
6.2      Incremental Facilities.
 
(a)      Subject to the terms and conditions set forth herein (including Section
11.2) the Lenders agree that the Company may, on one occasion prior to the
Termination Date, deliver a written notice to the Administrative Agent (an
"Incremental Request") requesting the making of term loans (the "Incremental
Term Loans"; and the credit facility for making any Incremental Term Loans is
the "Incremental Term Facility") and/or the increase of the Commitment Amount
(the increased Commitments, the "Incremental Commitments"; and revolving loans
made thereunder the "Incremental Revolving Loans"; and the credit facility for
making any Incremental Revolving Loans is the "Incremental Revolving Facility";
together with the Incremental Term Facility, the "Incremental Facility"; the
Incremental Revolving Loans together with the Incremental Term Loans, the
"Incremental Loans") in an aggregate principal amount mutually agreed by the
Company, the Administrative Agent and each Lender providing all or a portion of
the Incremental Facility; provided that immediately prior to and after giving
effect to the Incremental Facility Amendment (as defined below) and the making
of any Incremental Loans pursuant thereto), (x) no Event of Default or Unmatured
Event of Default has occurred and is continuing or would result therefrom and
(y) the Company is in compliance with the covenants set forth in Section 10.10
and 10.11 calculated on a pro forma basis as of the most recently ended period
of 12 consecutive months for which financial statements are available and after
giving pro forma effect to such Incremental Loans.
 
(b)      The existing Lenders may, but shall not be obligated to, participate in
the Incremental Facility.  The Company make seek one or more new Persons (each
of which must be consented to by the Administrative Agent and each Issuing
Lender, unless such Person is an Affiliate of a Lender or an Approved Fund) to
be added as Lenders for purposes of participating in such remaining portion
(with allocations among the applicable Lenders to be determined by agreement of
the Administrative Agent and the Company).
 
(c)      The proceeds of the Incremental Loans shall be used to consummate one
or more acquisitions permitted hereunder and approved by the Administrative
Agent, for working capital purposes and for other general corporate purposes of
the Company.  The maturity date of any Incremental Loans shall be no earlier
than the Termination Date.  Each Incremental Loan shall be pari passu with all
Loans.  The interest rates for the Incremental Loans and amortization schedule
applicable to the Incremental Term Loans shall be determined mutually and
reasonably by the Company, the Administrative Agent and the Lenders providing
the applicable Incremental Loans.  The Incremental Facility shall be on terms
and pursuant to documentation applicable to the Commitments and Loans that are
then outstanding (except to the extent permitted above with respect to the
maturity date, amortization and interest rate) or otherwise reasonably
satisfactory to the Administrative Agent.  Any Lender providing a portion of the
Incremental Facility may receive a market-based upfront fee in connection
therewith as mutually agreed by the Company, the Administrative Agent and such
Lender.
28

--------------------------------------------------------------------------------

 
(d)      The Incremental Facility shall be evidenced by an amendment (the
"Incremental Facility Amendment") to this Agreement, giving effect to the
modifications permitted by this Section 6.2 (and subject to the limitations set
forth in the immediately preceding paragraph), executed by the Company, the
Administrative Agent and each Lender (including any new Lender, if any)
providing a portion of the Incremental Facility, which such amendment, when so
executed, shall amend this Agreement as provided therein.  The Incremental
Facility shall also require such amendments to the other Loan Documents, and
such other new Loan Documents, as the Administrative Agent reasonably deems
necessary or appropriate to effect the modifications permitted by this Section
6.2.  Neither the Incremental Facility Amendment, nor any such amendments to the
other Loan Documents or such other new Loan Documents, shall be required to be
executed or approved by any Lender, other than any Lender providing a portion of
the Incremental Facility and the Administrative Agent, in order to be effective.
 The effectiveness of the Incremental Facility Amendment shall be subject to,
among other things, the satisfaction on the date thereof (the "Incremental
Facility Closing Date") of each of the conditions set forth in Section 11.2,
and, except as otherwise specified in the Incremental Facility Amendment, the
Administrative Agent shall have received customary legal opinions as to matters
reasonably requested, board resolutions and other customary closing documents
and certificates reasonably requested by the Administrative Agent in connection
therewith.  Notwithstanding anything to the contrary in this Section 6.2, no
existing Lender shall be obligated to provide any Incremental Loan or
Incremental Revolving Commitment (unless such Lender, in its sole and absolute
discretion, agrees to provide such Incremental Loan or Incremental Revolving
Commitment).
 
(e)      For the avoidance of doubt, only Lenders with a Commitment shall have
any rights or obligations with respect to the Loans (other than Incremental Term
Loans) or participations in Letters of Credit, and the term "Percentage" and pro
rata share as used with respect to the Letters of Credit and Loans (other than
Incremental Term Loans), including for purposes of Section 2.6, 5.1 and 5.3,
shall be calculated without reference to the Incremental Term Loans.
 
6.3      Prepayments.
 
(a)      Voluntary Prepayments.  The Company may from time to time prepay the
Loans in whole or in part; provided that the Company shall give the
Administrative Agent (which shall promptly advise each Lender) notice thereof
not later than 11:00 a.m., Salt Lake City time, (i) in the case of Floating Rate
Loans, on the day of such prepayment, and (ii) in the case of Yen LIBOR Loans
and Eurodollar Loans, at least three Business Days prior to the date of such
prepayment, in each case specifying the Loans to be prepaid and the date (which
shall be a Business Day) and amount of prepayment.  Each partial prepayment of
Floating Rate Loans and Eurodollar Loans shall be in an aggregate principal
amount of $1,000,000 or an integral multiple thereof and each partial prepayment
of Yen LIBOR Loans shall be in an aggregate principal amount of ¥100,000,000 or
an integral multiple thereof.  After giving effect to any partial prepayment,
each borrowing of Yen LIBOR Loans and Eurodollar Loans shall be in the
applicable amount required for a Group pursuant to Section 2.2.1.
29

--------------------------------------------------------------------------------

 
(b)      Mandatory Prepayments Resulting from Currency Fluctuations.  If, as of
the last Business Day of any month, the Total Outstandings (calculated (i) with
respect to Yen LIBOR Loans, using the Spot Rate of Exchange for such day and
(ii) with respect to Letters of Credit, as provided in Section 1.3(b)) exceed
110% of the Commitment Amount, (x) the Administrative Agent shall promptly
notify the Company and (y) the Company shall, within seven Business Days
following the receipt of such notice, prepay Loans by the amount of such excess
(rounded upward, if necessary, to an integral multiple of (A) in the case of
Floating Rate Loans and Eurodollar Loans, $1,000,000 and (B) in the case of Yen
LIBOR Loans, ¥100,000,000).
 
(c)      All Prepayments.  All prepayments shall be applied to prepay the Loans
of the Lenders pro rata according to their respective Percentages.  Any
prepayment of a Yen LIBOR Loan or Eurodollar Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4.
 
SECTION 7
MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1      Making of Payments.  All payments of principal of or interest on the
Loans, and of all fees, shall be made by the Company to the Administrative Agent
in immediately available funds at the office specified by the Administrative
Agent not later than 1:00 P.M., Salt Lake City time, on the date due; and funds
received after that hour shall be deemed to have been received by the
Administrative Agent on the next following Business Day.  The Administrative
Agent shall promptly remit to each Lender its share of all such payments
received in collected funds by the Administrative Agent for the account of such
Lender.
 
All payments under Section 8.1 shall be made by the Company directly to the
Lender entitled thereto.
7.2      Application of Certain Payments.  Each payment of principal shall be
applied to such Loans as the Company shall direct by notice to be received by
the Administrative Agent on or before the date of such payment or, in the
absence of such notice, as the Administrative Agent shall determine in its
discretion.  Concurrently with each remittance to any Lender of its share of any
such payment, the Administrative Agent shall advise such Lender as to the
application of such payment.
 
7.3      Due Date Extension.  If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a Yen LIBOR Loan or Eurodollar Loan, such
immediately following Business Day is the first Business Day of a calendar
month, in which case such date shall be the immediately preceding Business Day)
and, in the case of principal, additional interest shall accrue and be payable
for the period of any such extension.
30

--------------------------------------------------------------------------------

 
7.4      Setoff.  The Company agrees that the Administrative Agent and each
Lender have all rights of set-off and bankers' lien provided by applicable law,
and in addition thereto, the Company agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply to the
payment of any obligations of the Company hereunder, whether or not then due,
any and all balances, credits, deposits, accounts or moneys of the Company then
or thereafter with the Administrative Agent or such Lender.
 
7.5      Proration of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
but excluding any payment pursuant to Section 8.7 or 14.9) on account of
principal of or interest on any Loan (or on account of its participation in any
Letter of Credit) in excess of its pro rata share of payments and other
recoveries obtained by all Lenders on account of principal of and interest on
Loans (or such participation) then held by them, such Lender shall purchase from
the other Lenders such participation in the Loans (or sub-participation in
Letters of Credit) held by them as shall be necessary to cause such purchasing
Lender to share the excess payment or other recovery ratably with each of them;
provided that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Lender, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery.
 
7.6      Taxes.
 
      (a)Issuing Bank.  For purposes of this Section 7.6, the term "Lender"
includes any Issuing Lender
      (b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Company under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law.
 If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Company shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
      (c)Payment of Other Taxes by the Company.  The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
      (d)Indemnification by the Company.  The Company shall indemnify each
Credit Party, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Credit Party or required to be withheld or deducted from a payment to such
Credit Party and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Company by a Credit Party
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Credit Party, shall be conclusive absent manifest
error.
31

--------------------------------------------------------------------------------

      (e)Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of The Company to do so),
(ii) Taxes attributable to such Lender's failure to comply with the provisions
of Section 14.9.2 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
      (f)Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Company to a Governmental Authority pursuant to this Section 7.6,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
      (g)Status of Lenders.
      (i)Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender's reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
32

--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing:


(A) each Lender that is a U.S. Person (1) represents and warrants to the Company
and the Administrative Agent that, as of the date of this Agreement (or, in the
case of an Assignee, the date it becomes a party hereto), it is entitled to
receive payments hereunder without any deduction or withholding for or on
account of any Taxes imposed by the United States of America or any political
subdivision or taxing authority thereof and (2) shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:


(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;


(2)  executed originals of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) executed
originals of IRS Form W-8BEN; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
33

--------------------------------------------------------------------------------



(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)      if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(h)      Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 7.6 (including by
the payment of additional amounts pursuant to this Section 7.6), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
 This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
34

--------------------------------------------------------------------------------

(i)      Survival.  Each party's obligations under this Section 7.6 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.


(j)      Limitations on Lender Claims.  Notwithstanding the foregoing provisions
of this Section 7.6 if any Lender fails to notify the Company of any event or
circumstance which will entitle such Lender to compensation pursuant to this
Section 7.6 within 180 days after such Lender obtains knowledge of such event or
circumstance, then such Lender shall not be entitled to compensation from the
Company for any amount arising prior to the date which is 180 days before the
date on which such Lender notifies the Company of such event or circumstance.
SECTION 8
INCREASED COSTS; SPECIAL PROVISIONS FOR YEN LIBOR LOANS AND EURODOLLAR LOANS.

8.1      Increased Costs.  (a) If, after the date hereof, any Change in Law or
compliance by any Lender (or any Yen LIBOR Office or Eurodollar Office of such
Lender) with any request or directive (whether or not having the force of law)
of any Governmental Authority, central bank or comparable agency:
35

--------------------------------------------------------------------------------

 
(i)
shall subject any Lender (or any Yen LIBOR Office or Eurodollar Office of such
Lender) to any tax, duty or other charge with respect to its Yen LIBOR Loans or
Eurodollar Loans, its Note or its obligation to make Yen LIBOR Loans or
Eurodollar Loans, or shall change the basis of taxation of payments to any
Lender of the principal of or interest on its Yen LIBOR Loans or Eurodollar
Loans or any other amounts due under this Agreement in respect of its Yen LIBOR
Loans or Eurodollar Loans or its obligation to make Yen LIBOR Loans or
Eurodollar Loans (except for changes in the rate of tax on the overall net
income of such Lender or its Yen LIBOR Office or Eurodollar Office imposed by
the jurisdiction in which such Lender's principal executive office, Yen LIBOR
Office or Eurodollar Office is located); or

(ii)
shall impose, modify or deem applicable any reserve (including any reserve
imposed by the FRB, but excluding any reserve included in the determination of
interest rates pursuant to Section 4), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by
any Lender (or any Yen LIBOR Office or Eurodollar Office of such Lender); or

(iii)
shall impose on any Lender (or its Yen LIBOR Office or Eurodollar Office) any
other condition affecting its Yen LIBOR Loans or Eurodollar Loans, its Note or
its obligation to make Yen LIBOR Loans or Eurodollar Loans;

and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D of the FRB, to impose a cost on) such Lender (or any Yen
LIBOR Office or Eurodollar Office of such Lender) of making or maintaining any
Yen LIBOR Loan or Eurodollar Loan, or to reduce the amount of any sum received
or receivable by such Lender (or its Yen LIBOR Office or Eurodollar Office)
under this Agreement or under its Note with respect thereto, then within 10 days
after demand by such Lender (which demand shall be accompanied by a statement
setting forth the basis for such demand and a calculation of the amount thereof
in reasonable detail, a copy of which shall be furnished to the Administrative
Agent), the Company shall pay directly to such Lender such additional amount as
will compensate such Lender for such increased cost or such reduction.
(b)      If any Lender shall reasonably determine that any Change in Law or
compliance by any Lender or any Person controlling such Lender with any request
or directive regarding capital adequacy (whether or not having the force of
laws) of any Governmental Authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender's or such
controlling Person's capital as a consequence of such Lender's obligations
hereunder or under any Letter of Credit to a level below that which such Lender
or such controlling Person could have achieved but for such adoption, change or
compliance (taking into consideration such Lender's or such controlling Person's
policies with respect to capital adequacy) by an amount deemed by such Lender or
such controlling Person to be material, then from time to time, within 10 days
after demand by such Lender (which demand shall be accompanied by a statement
setting forth the basis for such demand and a calculation of the amount thereof
in reasonable detail, a copy of which shall be furnished to the Administrative
Agent), the Company shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such controlling Person for such reduction.
 
(c)      Notwithstanding the foregoing provisions of this Section 8.1, if any
Lender fails to notify the Company of any event or circumstance which will
entitle such Lender to compensation pursuant to this Section 8.1 within 180 days
after such Lender obtains knowledge of such event or circumstance, then such
Lender shall not be entitled to compensation from the Company for any amount
arising prior to the date which is 180 days before the date on which such Lender
notifies the Company of such event or circumstance.
 
8.2      Basis for Determining Interest Rate Inadequate or Unfair.  If with
respect to the relevant Loan for any Interest Period:
 
(a)      deposits in Yen or Dollars, as applicable, in the relevant amounts are
not being offered to the Administrative Agent in the interbank eurodollar market
for such Interest Period, or the Administrative Agent otherwise reasonably
determines (which determination shall be binding and conclusive on the Company)
that by reason of circumstances affecting the interbank eurodollar market
adequate and reasonable means do not exist for ascertaining the applicable Yen
LIBOR or Eurodollar Rate; or
36

--------------------------------------------------------------------------------

 
(b)      Lenders having an aggregate Percentage of 40% or more advise the
Administrative Agent that Yen LIBOR or the Eurodollar Rate (Reserve Adjusted) as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding Yen LIBOR Loans or Eurodollar
Loans, as the case may be, for such Interest Period (taking into account any
amount to which such Lenders may be entitled under Section 8.1) or that the
making or funding of Yen LIBOR Loans or Eurodollar Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;
 
then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (x) no Lender shall be under
any obligation to make or convert into Eurodollar Loans or Yen LIBOR Loans, as
applicable, (y) on the last day of the current Interest Period for each Yen
LIBOR Loan, such Loan shall be repaid in full, and (z) on the last day of the
current Interest Period for each Eurodollar Loan, such Loan shall (unless then
repaid) automatically convert to a Floating Rate Loan.
8.3      Changes in Law Rendering Loans Unlawful.  If any change in (including
the adoption of any new) applicable laws or regulations, or any change in the
interpretation of applicable laws or regulations by any governmental or other
regulatory body charged with the administration thereof, should make it (or in
the good faith judgment of any Lender cause a substantial question as to whether
it is) unlawful for any Lender to make, maintain or fund Eurodollar Loans or Yen
LIBOR Loans, then such Lender shall promptly notify the Company and the
Administrative Agent and, so long as such circumstances shall continue:
 
(a)      In the case of Eurodollar Loans, (i) such Lender shall have no
obligation to make or convert into Eurodollar Loans (but shall make Floating
Rate Loans concurrently with the making of or conversion into Eurodollar Loans
by the Lenders which are not so affected, in each case in an amount equal to
such Lender's pro rata share of all Eurodollar Loans which would be made or
converted into at such time in the absence of such circumstances) and (ii) on
the last day of the current Interest Period for each Eurodollar Loan of such
Lender (or, in any event, on such earlier date as may be required by the
relevant law, regulation or interpretation), such Eurodollar Loan shall, unless
then repaid in full, automatically convert to a Floating Rate Loan.  Each
Floating Rate Loan made by a Lender which, but for the circumstances described
in the foregoing sentence, would be a Eurodollar Loan (an "Affected Loan") shall
remain outstanding for the same period as the Group of Eurodollar Loans of which
such Affected Loan would be a part absent such circumstances.
 
(b)      In the case of Yen LIBOR Loans, (i) no Lender shall have any obligation
to make or continue any Yen LIBOR Loans and (ii) on the last day of the current
Interest Period for each borrowing of Yen LIBOR Loans, such Yen LIBOR Loans
shall be paid in full.
37

--------------------------------------------------------------------------------

 
8.4      Funding Losses.  The Company hereby agrees that upon demand by any
Lender (which demand shall be accompanied by a statement setting forth the basis
for the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any Yen LIBOR Loan or
Eurodollar Loan), as reasonably determined by such Lender, as a result of (a)
any payment, prepayment or conversion of any Yen LIBOR Loan or Eurodollar Loan
of such Lender on a date other than the last day of an Interest Period for such
Loan (including any prepayment or conversion pursuant to Section 8.3) or (b) any
failure of the Company to borrow, continue or convert any Loan on a date
specified therefor in a notice of borrowing or conversion pursuant to this
Agreement.  For this purpose, all notices to the Administrative Agent pursuant
to this Agreement shall be deemed to be irrevocable.
 
8.5      Right of Lenders to Fund through Other Offices.  Each Lender may, if it
so elects, fulfill its commitment as to any Yen LIBOR Loan or Eurodollar Loan by
causing a foreign branch or affiliate of such Lender to make such Loan; provided
that in such event for the purposes of this Agreement such Loan shall be deemed
to have been made by such Lender and the obligation of the Company to repay such
Loan shall nevertheless be to such Lender and shall be deemed held by it, to the
extent of such Loan, for the account of such branch or affiliate.
 
8.6      Discretion of Lenders as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each Yen LIBOR Loan and Eurodollar Loan during each Interest
Period for such Loan through the purchase of deposits having a maturity
corresponding to such Interest Period and bearing an interest rate equal to the
Yen LIBOR (prior to adjustment for reserves) or the Eurodollar Rate for such
Interest Period, as the case may be.
 
8.7      Mitigation of Circumstances; Replacement of Affected Lender.  (a) Each
Lender shall promptly notify the Company and the Administrative Agent of any
event of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in such Lender's good faith
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid, (i)
any obligation by the Company to pay any amount pursuant to Section 7.6 or 8.1
or (ii) the occurrence of any circumstance of the nature described in Section
8.2 or 8.3 (and, if any Lender has given notice of any such event described in
clause (i) or (ii) above and thereafter such event ceases to exist, such Lender
shall promptly so notify the Company and the Administrative Agent).  Without
limiting the foregoing, each Lender will designate a different funding office if
such designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) of the preceding sentence and such designation
will not, in such Lender's sole good faith judgment, be otherwise
disadvantageous to such Lender.
 
(b)      At any time any Lender is an Affected Lender, the Company may replace
such Affected Lender as a party to this Agreement with one or more other banks
or financial institutions reasonably satisfactory to the Administrative Agent
(and upon notice from the Company such Affected Lender shall assign pursuant to
an Assignment Agreement (subject to the requirements of Section 14.9.1), and
without recourse or warranty, its Commitment, its Loans, its Note, its
participation in Letters of Credit, and all of its other rights and obligations
hereunder to such replacement bank(s) or other financial institution(s) for a
purchase price equal to the sum of the principal amount of the Loans so
assigned, all accrued and unpaid interest thereon, its ratable share of all
accrued and unpaid fees, any amounts payable under Section 8.4 as a result of
such Lender receiving payment of any Yen LIBOR Loan or Eurodollar Loan prior to
the end of an Interest Period therefor and all other obligations owed to such
Affected Lender hereunder); provided that, in the case of any such assignment
resulting from a claim for compensation under Section 8.1 or payments required
to be made pursuant to Section 7.6, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.
38

--------------------------------------------------------------------------------

 
8.8      Conclusiveness of Statements; Survival of Provisions.  Determinations
and statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error.  Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Loans,
cancellation of the Notes, cancellation or expiration of the Letters of Credit
and any termination of this Agreement.
 
SECTION 9
WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue or purchase participations in
Letters of Credit hereunder, the Company warrants to the Administrative Agent
and the Lenders that:
9.1      Organization, etc.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The Company has the corporate power
and authority to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement and each other Loan Document to
which it is a party, and to perform the provisions hereof and thereof.
 
9.2      Authorization; No Conflict.  This Agreement and each other Loan
Document to which the Company is a party have been duly authorized by all
necessary corporate action on the part of the Company, and this Agreement and
each other Loan Document to which it is a party constitutes, or will upon
execution thereof constitute, a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally, and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 The execution, delivery and performance by the Company of this Agreement, the
Notes and each other Loan Document to which it is a party will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, note
purchase or credit agreement, corporate charter or bylaws, or any other Material
agreement, lease or instrument to which the Company or any Subsidiary is bound
or by which the Company or any Subsidiary or any of their respective properties
may be bound or affected, (ii) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.
39

--------------------------------------------------------------------------------

 
9.3      Financial Condition.  The audited consolidated financial statements of
the Company and its Restricted Subsidiaries for the three most recently
completed fiscal years prior to the date as of which this representation is made
or repeated to Lenders (other than fiscal years completed within 120 days prior
to such date for which audited financial statements have not been released) and
the audited consolidated and consolidating financial statements of the Company
and its Subsidiaries for the most recently completed fiscal year, copies of
which in each case have been furnished to each Lender which is a party hereto
(including in each case the related schedules and notes) fairly present the
consolidated financial position of the Company and the Restricted Subsidiaries
as of the respective dates specified in such financial statements and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).
 
9.4      No Material Adverse Change.  Since the end of the most recent fiscal
year for which financial statements have been provided, except as disclosed in
publicly available SEC filings prior to the date hereof, there has been no
Material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Company and its Subsidiaries taken as a
whole.
 
9.5      Governmental Authorizations; etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company or any of its Restricted Subsidiaries of this Agreement or the
other Loan Documents.
 
9.6      Title to Property; Leases.  The Company and the Restricted Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 9.3 or purported to
have been acquired by the Company or any Restricted Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement.  All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
40

--------------------------------------------------------------------------------

 
9.7      Subsidiaries.  (a) Schedule 9.7 contains as of the date of
effectiveness of this Agreement (except as noted therein or as disclosed after
such date (i) in the Company's report on Form 8-K, 10-Q or 10-K filed with the
Securities and Exchange Commission or (ii) by written notice from the Company to
the Administrative Agent) complete and correct lists (x) of the Company's
Subsidiaries, showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, the percentage of shares of each class of its
capital stock or similar equity interests outstanding owned by the Company and
each other Subsidiary and whether such Subsidiary is a Restricted Subsidiary or
an Unrestricted Subsidiary, and whether such Subsidiary is a Material
Subsidiary, (y) of the Company's Affiliates, other than Subsidiaries, and (z) of
the Company's directors and senior officers.
 
(b)      All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 9.7 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except for Permitted Liens, directors' qualifying shares, shares required to be
owned by Persons pursuant to applicable foreign laws regarding foreign
ownership, or as otherwise disclosed in Schedule 9.7).
 
(c)      Each Subsidiary identified in Schedule 9.7 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
 
(d)      No Material Subsidiary is a party to, or otherwise subject to any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 9.7 and customary limitations imposed by corporate law statutes)
restricting the ability of such Material Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Material Subsidiary.
 
9.8      Compliance with ERISA.  (a) The Company and each ERISA Affiliate have
operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to Section 430 or 436 of the Code or Section 4068 of ERISA, other than such
liabilities or Liens as would not be individually or in the aggregate Material.
41

--------------------------------------------------------------------------------

 
(b)      The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan's most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan's most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term "benefit liabilities" has the
meaning specified in Section 4001 of ERISA and the terms "current value" and
"present value" have the meaning specified in Section 3 of ERISA.
 
(c)      The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans other than such
liabilities that individually or in the aggregate are not material.
 
(d)      The expected postretirement benefit obligation (determined as of the
last day of the Company's most recently ended fiscal year in accordance with
Accounting Standards Codification 715-60 (formerly known as Financial Account
Standards Board Statement No. 106), without regard to liabilities attributable
to continuation coverage mandated by Section 4980B of the Code) of the Company
and its Subsidiaries is not Material or has otherwise been disclosed in the most
recent consolidated financial statements of the Company and its Subsidiaries
referenced in Section 9.3.
 
(e)      The execution and delivery of this Agreement and the other Loan
Documents and the making of Loans and issuance of Letters of Credit hereunder
will not involve any transaction that is subject to the prohibitions of
Section 406 of ERISA or in connection with which a tax could be imposed pursuant
to Section 4975(c)(1)(A)-(D) of the Code.
 
9.9      Litigation; Observance of Agreements, Statutes and Orders.  (a) There
are no actions, suits or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary or any
property of the Company or any Subsidiary in any court or before any arbitrator
of any kind or before or by any Governmental Authority that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(a)      Neither the Company nor any Restricted Subsidiary is in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including Environmental Laws) of any Governmental Authority,
which default or violation, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
 
9.10      Foreign Assets Control Regulations, etc.
 
(a)      Neither the Company nor any of its Affiliates is (i) a Person whose
name appears on the list of Specially Designated National and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
("OFAC") (an "OFAC Listed Person") or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any sanctions program
administered by OFAC (each OFAC Listed Person and each other Person, entity,
organization and government of a country described in clause (ii), a "Blocked
Person").
42

--------------------------------------------------------------------------------

 
(b)      No part of the proceeds of the Loans constitutes or will constitute
funds obtained on behalf of any Blocked Person or will otherwise be used,
directly by the Company or indirectly through any of its Affiliates, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person.
 
(c)      To the Company's actual knowledge after making due inquiry, neither the
Company nor any of its Affiliates (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, "Anti-Money Laundering Laws"),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws.  The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each of its Affiliates are and will continue to be
in compliance with all applicable current and future Anti-Money Laundering Laws.
 
(d)      No part of the proceeds from the Loans will be used, directly or
indirectly, for any improper payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
official of any public international organization or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage.  The Company has taken reasonable measures appropriate to
the circumstances (in any event as required by applicable law) to ensure that
the Company and each of its Affiliates are and will continue to be in compliance
with all applicable current and future anti-corruption laws and regulations.
 
9.11      Other Statutes.  Neither the Company nor any Restricted Subsidiary is
subject to regulation under the Investment Company Act of 1940, the Public
Utility Holding Company Act of 2005, the ICC Termination Act of 1995, or the
Federal Power Act.
 
9.12      Licenses, Permits, etc.  (a) The Company and the Restricted
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without (except to
the extent disclosed after the date hereof in the Company's report on Form 8-K,
10-Q or 10-K filed with the Securities and Exchange Commission) any known
Material conflict with the rights of others, (b) to the best knowledge of the
Company, except to the extent disclosed after the date hereof in the Company's
report on Form 8-K, 10-Q or 10-K filed with the Securities and Exchange
Commission, no product of the Company infringes in any Material respect any
license, permit, franchise, authorization, patent, copyright, service mark,
trademark, trade name or other right owned by any other Person; and (c) to the
best knowledge of the Company, except to the extent disclosed after the date
hereof in the Company's report on Form 8-K, 10-Q or 10-K filed with the
Securities and Exchange Commission, there is no Material violation by any Person
of any right of the Company or any Restricted Subsidiary with respect to any
patent, copyright, service mark, trademark, trade name or other right owned or
used by the Company or any Restricted Subsidiary.
43

--------------------------------------------------------------------------------

 
9.13      Use of Proceeds; Margin Regulations.  The Company will apply the
proceeds of the Loans for general corporate purposes (including repurchases of
stock of the Company); provided that no part of the proceeds from the making of
Loans or issuance of Letters of Credit hereunder will be used, directly or
indirectly, so as to involve the Company or any Lender in a violation of
Regulation U of the FRB (12 CFR 221) or Regulation X of the FRB (12 CFR 224), or
to involve any broker or dealer in a violation of Regulation T of the FRB (12
CFR 220).  Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets.  As used in this Section, the term "margin stock" shall
have the meaning assigned to it in said Regulation U.
 
9.14      Taxes.  The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction (other than those tax
returns which individually or collectively are not Material), and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which is not individually or in the aggregate Material, or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
 The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect.  The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
federal, state or other taxes for all fiscal periods are adequate in accordance
with GAAP.  The federal income tax liabilities of the Company and its
Subsidiaries have been resolved with the Internal Revenue Service and paid for
all fiscal years up to and including the fiscal year ending on December 31,
1996.
 
9.15      Existing Indebtedness; Future Liens.  (a) Except as described therein,
Schedule 9.15 sets forth a complete and correct list of all outstanding
Indebtedness, separately listed for each such item of Indebtedness of $2,000,000
or more, of the Company and the Restricted Subsidiaries as of the Effective
Date.
 
(b)      (i) Neither the Company nor any Restricted Subsidiary is in default in
the payment of any principal or interest on any Indebtedness of the Company or
such Restricted Subsidiary, and (ii) no event or condition exists with respect
to any Indebtedness of the Company or any Restricted Subsidiary that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment, except for
Indebtedness described in clauses (i) and (ii) which, in aggregate principal
amount, does not exceed $5,000,000.
44

--------------------------------------------------------------------------------

 
(c)      Neither the Company nor any Restricted Subsidiary has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien not permitted by Section 10.12.
 
9.16      Environmental Matters.  Neither the Company nor any of its
Subsidiaries has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.  Except as otherwise disclosed to the Lenders in writing,
 
(a)      neither the Company nor any of its Subsidiaries has knowledge of any
facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect;
 
(b)      neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them in a manner contrary to any Environmental Laws and has not
disposed of any Hazardous Materials in a manner contrary to any Environmental
Laws, in each case in any manner that could reasonably be expected to result in
a Material Adverse Effect; and
 
(c)      all buildings on all real properties now owned, leased or operated by
the Company or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.
 
9.17      Information.  As of the Effective Date and each other date on which
the representation and warranty in this Section 9.17 is made, all information
previously or contemporaneously furnished in writing by the Company or any
Subsidiary to any Lender for purposes of or in connection with this Agreement
and the transactions contemplated hereby is, taken as a whole, true and accurate
in every material respect on the date as of which such information is dated or
certified, and none of such information is incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Administrative Agent
and the Lenders that (a) any projections and forecasts provided by the Company
are based on good faith estimates and assumptions believed by the Company to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts will likely differ from projected or forecasted results and (b) any
information provided by the Company or any Subsidiary with respect to any Person
or assets acquired or to be acquired by the Company or any Subsidiary shall, for
all periods prior to the date of such acquisition, be limited to the knowledge
of the Company or the acquiring Subsidiary after reasonable inquiry).
45

--------------------------------------------------------------------------------

 
SECTION 10
COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
obligations of the Company hereunder and under the other Loan Documents are paid
in full and all Letters of Credit have been terminated, the Company agrees that,
unless at any time the Required Lenders shall otherwise expressly consent in
writing, it will:
10.1      Reports, Certificates and Other Information.  Furnish to the
Administrative Agent (with sufficient copies to provide one to each Lender):
 
10.1.1        Audit Report.  Promptly when available and in any event within 120
days (or if sooner, on the date consolidated statements are required to be
delivered to any other creditor of the Company) after the end of each fiscal
year of the Company, duplicate copies of, a consolidated and a consolidating
balance sheet of the Company and its Subsidiaries, as at the end of such year,
and consolidated and consolidating statements of income, changes in
shareholders' equity and cash flows of the Company and its Subsidiaries, for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail, prepared in accordance with
GAAP, which consolidated financial statements shall be accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall state that such consolidated financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards, and that such
audit provides a reasonable basis for such opinion in the circumstances, and
which consolidating financial statements shall be certified by a Senior
Financial Officer as fairly presenting, in all material respects, the financial
position of the companies being reported on and their results of operations and
cash flows, subject to changes resulting from year-end adjustments; provided
that the delivery within the time period specified above of the Company's Annual
Report on Form 10-K for such fiscal year (together with the Company's annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 10.1.1 to provide consolidated financial statements
so long as such Annual Report on Form 10-K includes the consolidated financial
statements identified above in this Section 10.1.1; provided further that such
consolidating financial statements shall show the elimination of all
Unrestricted Subsidiaries and the resultant consolidated financial statements of
the Company and its Restricted Subsidiaries.
 
10.1.2        Quarterly Reports.  Promptly when available and in any event
within 60 days (or if sooner, on the date consolidated statements are required
to be delivered to any other creditor of the Company) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of a
consolidated and a consolidating balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and consolidated and consolidating
statements of income, changes in shareholders' equity and cash flows of the
Company and its Subsidiaries, for such quarter and (in the case of the second
and third quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company's Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 10.1.2 to
provide consolidated financial statements so long as such Quarterly Report on
Form 10-Q includes the consolidated financial statements identified above in
this Section 10.1.2; provided further, that such consolidating financial
statements shall show the elimination of all Unrestricted Subsidiaries and the
resultant consolidated financial statements of the Company and its Restricted
Subsidiaries.
46

--------------------------------------------------------------------------------

 
10.1.3        Compliance Certificates.  Together with each set of financial
statements delivered to a Lender pursuant to Sections 10.1.1 and 10.1.2, a
certificate of a Senior Financial Officer setting forth (a) the information
(including detailed calculations) required in order to establish whether the
Company was in compliance with the requirements of Sections 10.10 and 10.11
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence) and (b) a statement that such
officer has reviewed the relevant terms hereof and has made, or caused to be
made, under his or her supervision, a review of the transactions and conditions
of the Company and its Subsidiaries from the beginning of the quarterly or
annual period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes an Event of Default or an
Unmatured Event of Default or, if any such condition or event existed or exists
(including any such event or condition resulting from the failure of the Company
or any Subsidiary to comply with any Environmental Law), specifying the nature
and period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
 
10.1.4        SEC and Other Reports.  Promptly upon their becoming available,
one copy of (i) each financial statement, report, notice or proxy statement sent
by the Company or any Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Lender), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the
Securities and Exchange Commission and of all press releases and other
statements made available generally by the Company or any Material Domestic
Subsidiary to the public concerning developments that are Material.
 
10.1.5        Notice of Default.  Promptly, and in any event within five days,
after a Responsible Officer becoming aware of the existence of any Event of
Default or Unmatured Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 12.1.5, a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto.
47

--------------------------------------------------------------------------------

 
10.1.6        Notice of ERISA Matters.  Promptly, and in any event within
fifteen days after a Responsible Officer becoming aware of any of the following,
a written notice setting forth the nature thereof and the action, if any, that
the Company or an ERISA Affiliate proposes to take with respect thereto, with
respect to any Plan, (i) any reportable event, as defined in Section 4043(b) of
ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof, which could
reasonably be expected to have a Material Adverse Effect, (ii) the taking by the
PBGC of steps to institute, or the threatening by the PBGC of the institution
of, proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or the receipt by the Company
or any ERISA Affiliate of a notice from a Multiemployer Plan that such action
has been taken by the PBGC with respect to such Multiemployer Plan, which could
reasonably be expected to have a Material Adverse Effect, or (iii) any event,
transaction or condition that could result in the incurrence of any liability by
the Company or any ERISA Affiliate pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
or in the imposition of any Lien on any of the rights, properties or assets of
the Company or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing, could reasonably be expected
to have a Material Adverse Effect.
 
10.1.7        Notices from Governmental Authority.  Promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect.
 
10.1.8        Management Reports.  With reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the other Loan Documents as from time to time may be reasonably requested
by any Lender.
 
10.2      Inspections.  Permit the representatives of each Lender to (a) if no
Event of Default or Unmatured Event of Default then exists, at the expense of
such Lender and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company's officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Restricted Subsidiary, all at
such reasonable times during business hours and as often as may be reasonably
requested in writing and (b) if an Event of Default or Unmatured Event of
Default then exists, at the expense of the Company to visit and inspect any of
the offices or properties of the Company or any Subsidiary, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Company authorizes said accountants to discuss the
affairs, finances and accounts of the Company and its Subsidiaries), all at such
reasonable times and as often as may be requested.
48

--------------------------------------------------------------------------------

 
10.3      Insurance.  Maintain, and will cause each of the Restricted
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
 
10.4      Compliance with Laws.  Comply, and cause each of its Subsidiaries to
comply with all laws, ordinances or governmental rules or regulations to which
each of them is subject, including Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
10.5      Maintenance of Existence, etc.  Preserve and keep in full force and
effect its corporate existence.  Subject to Section 10.13, the Company will at
all times preserve and keep in full force and effect the corporate existence of
each Restricted Subsidiary (unless merged into the Company or a Restricted
Subsidiary) and all rights and franchises of the Company and the Restricted
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise could not, individually or in the aggregate, have
a Material Adverse Effect.
 
10.6      Maintenance of Properties.  Maintain and keep, and cause each of the
Restricted Subsidiaries to maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times; provided that this
Section shall not prevent the Company or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
10.7      Payment of Taxes and Claims.  File, and cause each of its Subsidiaries
to file all tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of the Company or any Subsidiary; provided
that neither the Company nor any Subsidiary need pay any such tax or assessment
or claims if (i) the amount, applicability or validity thereof is contested by
the Company or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Company or such Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary, or (ii) the nonpayment of all such taxes and assessments and
claims in the aggregate could not reasonably be expected to have a Material
Adverse Effect.
49

--------------------------------------------------------------------------------

 
10.8      [RESERVED]
 
10.9      Nature of the Business.  Not, and not permit any Restricted
Subsidiary, to engage in any business if, as a result, the general nature of the
business of the Company and the Restricted Subsidiaries, taken as a whole, which
would then be engaged in by the Company and the Restricted Subsidiaries would be
substantially changed from the general nature of the business engaged in by the
Company and the Restricted Subsidiaries, taken as a whole, on the Effective
Date.
 
10.10      Financial Covenants.
 
10.10.1               Minimum Consolidated Net Worth.  Not, at any time, permit
Consolidated Net Worth to be less than the sum of (i) $474,007,642, (ii) an
aggregate amount equal to 60% of Consolidated Net Income (in each case, to the
extent a positive number) for each complete fiscal quarter ending on or after
March 31, 2012, and (iii) 50% of the net proceeds realized by the Company and
its Restricted Subsidiaries after December 31, 2011 from (a) the sale of Equity
Securities, excluding issuances of Equity Securities upon exercise of employee
stock options or rights under any employee benefit plans (excluding such
exercise by any Person that owns greater than 5% of the Equity Securities of the
Company), (b) issuances of Equity Securities in connection with acquisitions by
the Company and its Restricted Subsidiaries, and (c) reissuances of up to
$60,000,000 of treasury securities held by the Company.
 
10.10.2               Minimum Fixed Charges Coverage.  Not permit, as of the end
of each fiscal quarter of the Company, the ratio of Consolidated Income
Available for Fixed Charges to Fixed Charges, for the period consisting of such
fiscal quarter and the preceding three fiscal quarters, to be less than  2.75 to
1.0.
 
10.10.3               Minimum Cash.  Not at any time permit Available Cash be
less than $65,000,000.  For purposes hereof "Available Cash" shall mean the
difference between (i) the amount of the consolidated cash and cash equivalents
of the Company and Restricted Subsidiaries and (ii) the aggregate amount
outstanding under revolving credit facilities on which the Company or any
Restricted Subsidiaries are obligated as borrowers or guarantors.
 
10.11      Limitations on Indebtedness.  Not permit at any time (i) the Leverage
Ratio to be greater than 1.85 to 1.0, or (ii) Priority Indebtedness to exceed
$100,000,000 in the aggregate.
 
10.12      Liens.  Not, and not permit any of the Restricted Subsidiaries to
directly or indirectly create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to any
property or asset (including any document or instrument in respect of goods or
accounts receivable) of the Company or any Restricted Subsidiary, whether now
owned or hereafter acquired, or any income or profits therefrom (unless the
Company makes, or causes to be made, effective provision whereby the Loans and
other obligations under the Loan Documents will be equally and ratably secured
with any and all other obligations thereby secured, such security to be pursuant
to agreements (including an intercreditor agreement) reasonably satisfactory to
the Required Lenders and, in any such case, the Loans and other obligations
under the Loan Documents shall have the benefit, to the fullest extent that, and
with such priority as, the Administrative Agent and the Lenders may be entitled
under applicable law, of any equitable Lien on such property), except for the
following (which are collectively referred to as "Permitted Liens"):
50

--------------------------------------------------------------------------------

 
(a)      Liens for taxes, assessments or other governmental charges which are
not yet delinquent or that are being contested in good faith;
 
(b)      Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords', carriers', warehousemen's,
mechanics' materialmen's, and other similar Liens) and Liens to secure the
performance of bids, tenders, leases or trade contracts, or to secure statutory
obligations (including obligations under workers compensation, unemployment
insurance and other social security legislation), surety or appeal bonds or
other Liens incurred in the ordinary course of business and not in connection
with the borrowing of money;
 
(c)      Liens resulting from judgments, unless such judgments are not, within
60 days, discharged or stayed pending appeal, or shall not have been discharged
within 60 days after the expiration of any such stay;
 
(d)      Liens securing Indebtedness of a Restricted Subsidiary owed to the
Company or to a Wholly-Owned Restricted Subsidiary;
 
(e)      Liens in existence on the Effective Date and reflected in Schedule
10.12;
 
(f)      minor survey exceptions and the like which do not Materially detract
from the value of such property;
 
(g)      leases, subleases, easements, rights of way, restrictions and other
similar charges or encumbrances incidental to the ownership of property or
assets or the ordinary conduct of the Company's or any of the Restricted
Subsidiaries' businesses; provided that the aggregate of such Liens do not
Materially detract from the value of such property;
 
(h)      Liens (i) existing on property at the time of its acquisition or
construction by the Company or a Restricted Subsidiary and not created in
contemplation thereof; (ii) on property created contemporaneously with its
acquisition or within 180 days of the acquisition or completion of construction
or improvement thereof to secure the purchase price or cost of construction or
improvement thereof, including such Liens arising under Capital Leases; or (iii)
existing on property of a Person at the time such Person is acquired by,
consolidated with, or merged into the Company or a Restricted Subsidiary and not
created in contemplation thereof; provided that such Liens shall attach solely
to the property acquired or constructed and the principal amount of the
Indebtedness secured by the Lien shall not exceed the principal amount of such
Indebtedness just prior to the time such Person is consolidated with or merged
into the Company or a Restricted Subsidiary;
51

--------------------------------------------------------------------------------

 
(i)      Liens on receivables of the Company or a Restricted Subsidiary and the
related assets of the type specified in clauses (i) through (iv) in the
definition of "Permitted Securitization Program" in connection with any
Permitted Securitization Program;
 
(j)      Liens in favor of the Administrative Agent;
 
(k)      banker's Liens and similar Liens (including set-off rights) in respect
of bank deposits; provided that such bank deposits are not dedicated cash
collateral in favor of such bank or other depository institution and are not
otherwise intended to provide collateral security (other than for customary
account commissions, fees and reimbursable expenses relating solely to such bank
deposits, and for returned items);
 
(l)      Liens in favor of customs and revenue authorities as a matter of law to
secure payment of custom duties and in connection with the importation of goods
in the ordinary course of the Company's and its Subsidiaries' business;
 
(m)      any Lien renewing, extending or replacing Liens permitted by clauses
(e), (h), and (i) of this Section 10.12; provided that (i) the principal amount
of the Indebtedness secured is neither increased nor the maturity thereof
changed to an earlier date, (ii) such Lien is not extended to any other
property, and (iii) immediately after such extension, renewal or refunding, no
Event of Default or Unmatured Event of Default would exist; and
 
(n)      other Liens securing Indebtedness not otherwise permitted by clauses
(a) through (m) of this Section 10.12; provided that Priority Indebtedness shall
not, at any time, exceed $100,000,000 in the aggregate;
provided that the Company agrees that neither it nor any Restricted Subsidiary
shall use any capacity under the foregoing clauses (a) through (n), inclusive,
of this Section 10.12 to secure any amounts owed or outstanding, or any
contingent obligation under, any Material Credit Facility, unless the
obligations of the Company under the Loan Documents are concurrently equally and
ratably secured pursuant to documentation in form and substance satisfactory to
the Required Lenders (including documentation such as security agreements and
other necessary or desirable collateral agreements, an intercreditor agreement
and an opinion of independent legal counsel).
10.13      Mergers, Consolidations, Sales.  (a) Not, and not permit any
Restricted Subsidiary to consolidate with or merge with any other Person unless
immediately after giving effect to any consolidation or merger no Event of
Default or Ummatured Event of Default would exist and:
52

--------------------------------------------------------------------------------

 
(i)
in the case of a consolidation or merger of a Restricted Subsidiary, (x) the
Company or another Restricted Subsidiary is the surviving or continuing
corporation, (y) the surviving or continuing corporation is or immediately
becomes a Restricted Subsidiary, or (z) such consolidation or merger, if
considered as the sale of the assets of such Restricted Subsidiary to such other
Person, would be permitted by Section 10.13(c); and

(ii)
in the case of a consolidation or merger of the Company, the successor
corporation or surviving corporation which results from such consolidation or
merger (the "surviving corporation"), if not the Company, (A) is a solvent
United States corporation, (B) executes and delivers to each Lender its
assumption of (x) the due and punctual payment of the principal of and premium,
if any, and interest on the Loans, and (y) the due and punctual performance and
observation of all of the covenants in this Agreement and each other Loan
Document to be performed or observed by the Company, and (C) furnishes to each
Lender an opinion of counsel, reasonably satisfactory to the Required Lenders,
to the effect that the instrument of assumption has been duly authorized,
executed and delivered and constitutes the legal, valid and binding contract and
agreement of the surviving corporation enforceable in accordance with its terms,
except as enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles.

(b)      Not sell, lease (as lessor) or otherwise transfer all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless immediately after giving effect thereto no Event of Default or
Unmatured Event of Default would exist and:
 
(i)
the successor corporation to which all or substantially all of the Company's
assets have been sold, leased or transferred (the "successor corporation") is a
solvent United States corporation, and

(ii)
the successor corporation executes and delivers to each Lender its assumption of
the due and punctual payment of the principal of and premium, if any, and
interest on the Loans, and the due and punctual performance and observation of
all of the covenants in this Agreement and each other Loan Document to be
performed or observed by the Company and shall furnish to the Administrative
Agent an opinion of counsel, reasonably satisfactory to the Required Lenders, to
the effect that the instrument of assumption has been duly authorized, executed
and delivered and constitutes the legal, valid and binding contract and
agreement of such successor corporation enforceable in accordance with its
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles.

No such conveyance, transfer or lease of all or substantially all of the assets
of the Company shall have the effect of releasing the Company or any successor
corporation that shall theretofore have become such in the manner prescribed in
this Section 10.13 from its liability under this Agreement or the other Loan
Documents.
(c)      Not, and not permit any Restricted Subsidiary to, sell, lease (as
lessor), transfer, abandon or otherwise dispose of assets to any Person;
provided that the foregoing restrictions do not apply to:
53

--------------------------------------------------------------------------------

 
(i)
the sale, lease, transfer or other disposition of assets of the Company to a
Wholly-Owned Restricted Subsidiary or of a Restricted Subsidiary to the Company
or a Wholly-Owned Restricted Subsidiary;

(ii)
the sale in the ordinary course of business of inventory held for sale, or
equipment, fixtures, supplies or materials that are no longer required in the
operation of the business of the Company or any Restricted Subsidiary or are
obsolete;

(iii)
the sale of property of the Company or any Restricted Subsidiary and the
Company's or any Restricted Subsidiary's subsequent lease, as lessee, of the
same property, within 270 days following the acquisition or construction of such
property;

(iv)
the sale of assets of the Company or any Restricted Subsidiary for cash or other
property to a Person or Persons (other than an Affiliate) if (A) such assets
(valued at net book value) do not constitute a "substantial part" (as defined
below) of the assets of the Company and the Restricted Subsidiaries, (B) in the
opinion of a Responsible Officer of the Company, the sale is for fair value and
is in the best interests of the Company, and (C) immediately after giving effect
to the transaction, no Event of Default or Unmatured Event of Default would
exist; or

(v)
the sale of assets meeting the conditions set forth in clauses (B) and (C) of
clause (iv) above, as long as the net proceeds from such sale in excess of a
"substantial part" (as defined below) of the assets of the Company and the
Restricted Subsidiaries are (x) applied within 270 days of the date of receipt
to the acquisition of productive assets useful and intended to be used in the
operation of the business of the Company or the Restricted Subsidiaries, or (y)
used to repay any Indebtedness of the Company or the Restricted Subsidiaries
(other than Indebtedness that is in any manner subordinated in right of payment
or security in any respect to Indebtedness hereunder, Indebtedness owing to the
Company, any of its Subsidiaries or any Affiliate and Indebtedness in respect of
any revolving credit or similar credit facility providing the Company or any of
the Restricted Subsidiaries with the right to obtain loans or other extensions
of credit from time to time, except to the extent that in connection with such
payment of Indebtedness the availability of credit under such credit facility is
permanently reduced not later than 270 days after the date of receipt of such
proceeds by an amount not less than the amount of such proceeds applied to the
payment of such Indebtedness).

(d)      For purposes of Section 10.13(c), a sale of assets will be deemed to
involve a "substantial part" of the assets of the Company and the Restricted
Subsidiaries if the book value of such assets, together with all other assets
sold during such fiscal year (except those assets sold pursuant to clauses (i)
through (iii) of Section 10.13(c)), exceeds 10% of the Consolidated Total Assets
of the Company and the Restricted Subsidiaries determined as of the end of the
immediately preceding fiscal year.
 
(e)      Not, and not permit any Restricted Subsidiary to, issue shares of stock
(or any options or warrants to purchase stock or other Securities exchangeable
for or convertible into stock) of any Restricted Subsidiary except (i) to the
Company, (ii) to a Wholly-Owned Restricted Subsidiary, (iii) to any Restricted
Subsidiary that owns equity in the Restricted Subsidiary issuing such equity, or
(iv) with respect to a Restricted Subsidiary that is a partnership or joint
venture, to any other Person who is a partner or equity owner if such issuance
is made pursuant to the terms of the Joint Venture Agreement or Partnership
Agreement entered into in connection with the formation of such partnership or
joint venture; provided that Restricted Subsidiaries may issue directors'
qualifying shares and shares required to be issued by any applicable foreign law
regarding foreign ownership requirements.  The Company will not, and will not
permit any Restricted Subsidiary to sell, transfer or otherwise dispose of its
interest in any stock (or any options or warrants to purchase stock or other
Securities exchangeable for or convertible into stock) of any Restricted
Subsidiary (except to the Company or a Wholly-Owned Restricted Subsidiary)
unless such sale, transfer or disposition would be permitted under Section
10.13(c).
54

--------------------------------------------------------------------------------

 
10.14      Transactions with Affiliates.   Not, and not permit any Restricted
Subsidiary to enter into, directly or indirectly, any Material transaction or
Material group of related transactions (including the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Company or another Restricted Subsidiary), except as
approved by a majority of the disinterested directors of the Company, and upon
fair and reasonable terms no less favorable to the Company or such Restricted
Subsidiary than would be obtainable in a comparable arm's-length transaction
with a Person not an Affiliate; provided that the foregoing restrictions shall
not apply to Standard Securitization Undertakings effected as part of a
Permitted Securitization Program.
 
10.15      Restricted Payments.  Not, and not permit any Restricted Subsidiary
to, do any of the following if an Event of Default or Unmatured Event of Default
exists or would exist immediately after giving effect thereto, (a) declare or
pay any dividends, either in cash or property, on any shares of capital stock of
any class of the Company or any Restricted Subsidiary (except (i) dividends or
other distributions payable solely in shares of common stock, and (ii) dividends
and distributions paid by a Restricted Subsidiary solely to the Company or a
Wholly-Owned Restricted Subsidiary); (b) directly or indirectly, or through any
Restricted Subsidiary, purchase, redeem or retire any shares of capital stock of
any class of the Company or any Restricted Subsidiary or any warrants, rights or
options to purchase or acquire any shares of capital stock of the Company or any
Restricted Subsidiary; or (c) make any other payment or distribution, either
directly or indirectly or through any Restricted Subsidiary, in respect of
capital stock of any class of the Company or any Restricted Subsidiary (except
payments and distributions made by a Restricted Subsidiary solely to the Company
or a Wholly-Owned Restricted Subsidiary).
 
10.16      Limitation on Swap Agreements.  Not, and not permit any Restricted
Subsidiary to, have any obligations (contingent or otherwise) existing or
arising under any Swap Agreement, unless such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
mitigating risks associated with liabilities, commitments or assets held by such
Person, and not for purposes of speculation.
 
10.17      Limitation on Margin Stock.  Not permit margin stock (as defined in
Regulation U of the FRB (12 CFR 221)) to constitute 25% or more of the value of
the assets of the Company and its Subsidiaries which are subject to any
limitation on sale or pledge hereunder.
55

--------------------------------------------------------------------------------

 
10.18      Designation of Restricted and Unrestricted Subsidiaries.  (a) At its
option, designate in writing to the Administrative Agent any Unrestricted
Subsidiary as a Restricted Subsidiary and may designate in writing to the
Administrative Agent any Restricted Subsidiary as an Unrestricted Subsidiary;
provided that (i) no such designation of a Restricted Subsidiary as an
Unrestricted Subsidiary shall be effective unless (A) such designation is
treated as a transfer under Section 10.13 and such designation is permitted by
Section 10.13, and (B) such Subsidiary does not own any stock, other equity
interest or Indebtedness of the Company or a Restricted Subsidiary; and (ii) no
such designation shall be effective unless, immediately after giving effect
thereto no Event of Default or Unmatured Event of Default would exist; provided,
further, that any Subsidiary that has been designated as a Restricted Subsidiary
or an Unrestricted Subsidiary may not thereafter be redesignated as a Restricted
Subsidiary or an Unrestricted Subsidiary, as the case may be, more than once;
and provided, further, that no Securitization Entity shall be a Restricted
Subsidiary unless designated as such by the Company.  Notwithstanding anything
to the contrary in this Agreement, upon any Unrestricted Subsidiary becoming a
Material Subsidiary, it shall immediately be deemed to be a Restricted
Subsidiary (and shall remain a Restricted Subsidiary so long as it is a Material
Subsidiary).
 
(a)      Not, and not permit any Subsidiary to, allow one or more of any
Unrestricted Subsidiaries (either individually or collectively), at any time, to
have revenues during the four most recently ended fiscal quarters equal to or
greater than 15.0% of the consolidated total revenues of the Company and its
Subsidiaries during such period.
 
10.19      Terrorism Sanctions Regulations.  Not, and not permit any of its
Affiliates to, (a) become an OFAC Listed Person or (b) have any investments in
or knowingly engage in any dealings or transactions with any Blocked Person.
 
SECTION 11
CONDITIONS TO EFFECTIVENESS, ETC.

The effectiveness of this Agreement, of the obligation of each Lender to make
its Loans and of the obligation of any Issuing Lender to issue Letters of Credit
are subject to the following conditions precedent:
11.1      Initial Effectiveness.  This Agreement shall become effective on the
date (the "Effective Date") on which the Administrative Agent has received (a)
all amounts which are then due and payable pursuant to Section 5 and (to the
extent billed) Section 14.6; and (b) all of the following, each duly executed
and dated the Effective Date (or such earlier date as shall be satisfactory to
the Administrative Agent), in form and substance satisfactory to the
Administrative Agent, and each (except for the Notes, of which only the
originals shall be signed) in sufficient number of signed counterparts to
provide one for each Lender:
 
11.1.1        Notes.  A Note for each Lender.
 
11.1.2        Resolutions.  Certified copies of resolutions of the Board of
Directors of the Company authorizing or ratifying the execution, delivery and
performance by the Company of this Agreement and each other Loan Document to
which the Company is a party.
56

--------------------------------------------------------------------------------

 
11.1.3        Incumbency and Signature Certificates.  A certificate of
the Secretary or an Assistant Secretary of the Company certifying the names of
the officer or officers of the Company authorized to execute and delivery the
Loan Documents to which it is a party, together with a sample of the true
signature of each such officer (it being understood that the Administrative
Agent and each Lender may conclusively rely on each such certificate until
formally advised by a like certificate of any changes therein).
 
11.1.4        Closing Certificate.  A certificate of the Chief Executive
Officer, the President or any Vice President of the Company certifying (i) that
all representations and warranties of the Company in this Agreement and the
other Loan Documents are true and correct in all material respects on the
Effective Date; (ii) that no Event of Default or Unmatured Event of Default
exists or will result from the transactions contemplated to occur on the
proposed Effective Date; and (iii) a true, correct and complete copy of the
Senior Note Purchase Agreement, which shall be in form and substance reasonably
acceptable to the Administrative Agent.
 
11.1.5        Termination of Existing Collateral Documents and Guaranties;
Release of Liens.  A letter agreement substantially in the form of Exhibit E,
duly executed and delivered by the parties thereto, relating to the release of
security interests and guaranties and the termination of various related
agreements.
 
11.1.6       Opinion.  A favorable opinion of Matthew Dorny, general counsel of
the Company.
 
11.1.7      Other.  Such other documents as the Administrative Agent or any
Lender may reasonably request.
 
11.2      Conditions.  The obligation (a) of each Lender to make each Loan
(including any Incremental Loan pursuant to an Incremental Facility Amendment)
and (b) of each Issuing Lender to issue each Letter of Credit is subject to the
following further conditions precedent that:
 
11.2.1        Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any borrowing and the issuance of any Letter of Credit
(but, if any Event of Default of the nature referred to in Section 12.1.4 shall
have occurred with respect to any other Indebtedness, without giving effect to
the application, directly or indirectly, of the proceeds thereof) the following
statements shall be true and correct:
57

--------------------------------------------------------------------------------

 
(a)      the representations and warranties of the Company set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);
 
(b)      except as disclosed by the Company to the Administrative Agent and the
Lenders pursuant to Section 9.9,
 
(i)
no litigation (including derivative actions), arbitration proceeding, labor
controversy or governmental investigation or proceeding shall be pending or, to
the knowledge of the Company, threatened against the Company or any of its
Subsidiaries which might reasonably be expected to have a Material Adverse
Effect or which purports to affect the legality, validity or enforceability of
this Agreement, the Notes or any other Loan Document; and

(ii)
no development shall have occurred in any litigation (including derivative
actions), arbitration proceeding, labor controversy or governmental
investigation or proceeding disclosed pursuant to Section 9.9 which might
reasonably be expected to have a Material Adverse Effect; and

(c)      no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing, and neither the Company nor any of its Subsidiaries
shall be in violation of any law or governmental regulation or court order or
decree where such violation or violations singly or in the aggregate might
reasonably be expected to have a Material Adverse Effect.
 
11.2.2        Confirmatory Certificate.  If requested by the Administrative
Agent or any Lender (acting through the Administrative Agent), the
Administrative Agent shall have received (in sufficient counterparts to provide
one to each Lender) a certificate dated the date of such requested Loan or
Letter of Credit and signed by a duly authorized representative of the Company
as to the matters set out in Section 11.2.1 (it being understood that each
request by the Company for the making of a Loan or the issuance of a Letter of
Credit shall be deemed to constitute a warranty by the Company that the
conditions precedent set forth in Section 11.2.1 will be satisfied at the time
of the making of such Loan or the issuance of such Letter of Credit), together
with such other documents as the Administrative Agent or any Lender (acting
through the Administrative Agent) may reasonably request in support thereof.
 
SECTION 12
EVENTS OF DEFAULT AND THEIR EFFECT.

12.1      Events of Default.  Each of the following shall constitute an Event of
Default under this Agreement:
 
12.1.1        Non-Payment of the Loans, etc.  Default in the payment of the
principal of any Loan when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; default and
continuance thereof for five days after notice from the Administrative Agent, in
the payment when due of any reimbursement obligation with respect to any Letter
of Credit; or default in the payment of any interest on any Loan or any fee
payable hereunder for more than five Business Days after the same becomes due
and payable.
 
12.1.2        Non-Compliance with Section 10.  The Company defaults in the
performance of or compliance with any term contained in Section 10.10, 10.11,
10.12, 10.13, 10.14, 10.15, 10.16 or 10.17.
 
12.1.3        Non-Compliance with Provisions of This Agreement.  The Company
defaults in the performance of or compliance with any term contained herein
(other than those referred to in  Sections 12.1.1 and 12.1.2) or in any other
Loan Document and such default is not remedied within 30 days after the earlier
of (i) a Responsible Officer obtaining actual knowledge of such default, and
(ii) the Company or such Subsidiary receiving written notice of such default
from any Lender (any such written notice to be identified as a "notice of
default" and to refer specifically to this Section 12.1.3).
58

--------------------------------------------------------------------------------

 
12.1.4        Default in Payment of Other Indebtedness.  (a) The Company or any
Restricted Subsidiary is in default (as principal or as guarantor or other
surety) in the payment of any principal of or premium or make-whole amount or
interest on any Indebtedness beyond any period of grace provided with respect
thereto, or (b) the Company or any Restricted Subsidiary is in default for more
than 20 Business Days in the performance of or compliance with any term of any
evidence of any Indebtedness or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition (x) such Indebtedness has become, or has been declared (or
one or more Persons are entitled to declare such Indebtedness to be) due and
payable before its stated maturity or before its regularly scheduled dates of
payment, or (y) one or more Persons have the right to require the Company or any
Restricted Subsidiary to purchase or repay such Indebtedness, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Restricted
Subsidiary has become obligated to purchase or repay any Indebtedness before its
regular maturity or before its regularly scheduled dates of payment, or (y) one
or more Persons have exercised any right to require the Company or any
Restricted Subsidiary to purchase or repay such Indebtedness; provided that the
aggregate amount of all foregoing Indebtedness with respect to which a payment,
performance or compliance default shall have occurred or a failure or other
event causing or permitting the purchase or repayment by the Company or any
Restricted Subsidiary shall have occurred exceeds $7,500,000.
 
12.1.5        Bankruptcy, Insolvency, etc.  (a) The Company or any Material
Subsidiary (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing, or (b) a court or Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any Material
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Company or any Material
Subsidiary, or any such petition shall be filed against the Company or any
Material Subsidiary and such petition shall not be dismissed within 60 days.
 
12.1.6        Warranties.  Any (a) representation or warranty made in writing by
or on behalf of the Company or by any officer of the Company in this Agreement,
in any Loan Document or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or (b)
Instruction contains any misstatement of a material fact or omits to state a
material fact or any fact necessary to make any statement contained therein not
materially misleading.
59

--------------------------------------------------------------------------------

 
12.1.7        Judgments.  A final judgment or judgments for the payment of money
aggregating in excess of $10,000,000 are rendered against one or more of the
Company and any Restricted Subsidiary and such judgments are not, within 60 days
after entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay.
 
12.1.8        Pension Plans.  (i) Any Plan shall fail to satisfy the minimum
funding standards of ERISA or the Code for any plan year or part thereof or a
waiver of such standards or extension of any amortization period is sought or
granted under Section 412 of the Code, (ii) a notice of intent to terminate any
Plan shall have been or is reasonably expected to be filed with the PBGC or the
PBGC shall have instituted proceedings under ERISA Section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate "amount of unfunded benefit liabilities"
(within the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed 5% of Consolidated Net Worth
as of the end of the most recently ended fiscal quarter of the Company, (iv) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (v) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the
Company or any of its Subsidiaries establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any of its Subsidiaries
thereunder; and any such event or events described in clauses (i) through (vi)
above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect.   As used in
this Section 12.1.8, the terms "employee benefit plan" and "employee welfare
benefit plan" shall have the respective meanings assigned to such terms in
Section 3 of ERISA.
 
12.1.9        Change of Control.  A Change of Control shall occur.
 
12.2      Effect of Event of Default.  If any Event of Default described in
Section 12.1.5 shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and the Loans and all other obligations
hereunder shall become immediately due and payable and the Company shall become
immediately obligated to deliver to the Administrative Agent cash collateral in
an amount equal to the outstanding face amount of all Letters of Credit, all
without presentment, demand, protest or notice of any kind; and, if any other
Event of Default shall occur and be continuing, the Administrative Agent (upon
written request of the Required Lenders) shall declare the Commitments (if they
have not theretofore terminated) to be terminated and/or declare all Loans and
all other obligations hereunder to be due and payable and/or demand that the
Company immediately deliver to the Administrative Agent cash collateral in
amount equal to the outstanding face amount of all Letters of Credit, whereupon
the Commitments (if they have not theretofore terminated) shall immediately
terminate and/or all Loans and all other obligations hereunder shall become
immediately due and payable and/or the Company shall immediately become
obligated to deliver to the Administrative Agent cash collateral in an amount
equal to the face amount of all Letters of Credit, all without presentment,
demand, protest or notice of any kind.  The Administrative Agent shall promptly
advise the Company of any such declaration, but failure to do so shall not
impair the effect of such declaration.  Any cash collateral delivered hereunder
shall be held by the Administrative Agent, and applied by the Administrative
Agent to the Company's obligations, as described in Section 2.3.6.
60

--------------------------------------------------------------------------------

 
12.3      Additional Remedies for Letters of Credit.  In addition to the
remedies under Section 12.2 above, upon the occurrence and continuance of an
Event of Default, (i) all obligations, liabilities and indebtedness described in
any L/C Application shall be immediately due and payable without notice or
demand (whether or not a drawing or claim had in fact been made or paid); (ii)
the applicable Issuing Lender may amend or terminate, or transfer drawing rights
or cure one or more discrepancies under any Letter of Credit; and (iii) the
Administrative Agent may make payment in satisfaction of the obligations,
liabilities and indebtedness under any L/C Application.
 
SECTION 13
THE ADMINISTRATIVE AGENT.

13.1      Appointment and Authorization.  (a) Each Lender hereby irrevocably
(subject to Section 13.9) appoints, designates and authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
 Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
(b)      Each Issuing Lender shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith.  Each
Issuing Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 13 with respect to any acts taken or
omissions suffered by such Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term "Administrative Agent", as used in this Section 13, included such Issuing
Lender with respect to such acts or omissions and (ii) as additionally provided
in this Agreement with respect to the Issuing Lenders.
 
13.2      Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys‑in‑fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney‑in‑fact that it selects with reasonable care.
61

--------------------------------------------------------------------------------

 
13.3      Liability of Administrative Agent.  None of the Agent‑Related Persons
shall (i) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (ii) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by the Company or any
Subsidiary or Affiliate of the Company, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
the Company or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent‑Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Company or any of the Company's Subsidiaries or Affiliates.
 
13.4      Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Company), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate and, if it so
requests, confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.
 
13.5      Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default or Unmatured
Event of Default except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Event of Default or Unmatured Event of Default and stating that
such notice is a "notice of default".  The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to such Event of Default or Unmatured Event of Default
as may be requested by the Required Lenders in accordance with Section 12;
provided, however, that unless and until the Administrative Agent has received
any such request, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such Event
of Default or Unmatured Event of Default as it shall deem advisable or in the
best interest of the Lenders.
62

--------------------------------------------------------------------------------

 
13.6      Credit Decision.  Each Lender acknowledges that none of the
Agent‑Related Persons has made any representation or warranty to it, and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Company and its Subsidiaries, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Company and its Subsidiaries, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Company hereunder.  Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Company.  Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of the Company which may come into the possession
of any of the Agent‑Related Persons.
 
13.7      Indemnification.  Whether or not the transactions contemplated hereby
are consummated, the Lenders shall indemnify upon demand the Agent‑Related
Persons (to the extent not reimbursed by or on behalf of the Company and without
limiting the obligation of the Company to do so), pro rata, from and against any
and all Indemnified Liabilities; provided, however, that no Lender shall be
liable for any payment to the Agent‑Related Person of any portion of the
Indemnified Liabilities resulting solely from such Person's gross negligence or
willful misconduct.  Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out‑of‑pocket expenses (including reasonable fees of attorneys for the
Administrative Agent (including the allocable costs of internal legal services
and all disbursements of internal counsel)) incurred by the Administrative Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Company.  The
undertaking in this Section shall survive repayment of the Loans, cancellation
of the Notes, cancellation or expiration of the Letters of Credit, any
termination of this Agreement and the resignation or replacement of the
Administrative Agent.
 
For the purposes of this Section 13.7, "Indemnified Liabilities" shall mean:
 any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including
reasonable fees of attorneys for the Administrative Agent (including the
allocable costs of internal legal services and all disbursements of internal
counsel)) of any kind or nature whatsoever which may at any time (including at
any time following repayment of the Loans and the termination, resignation or
replacement of the Administrative Agent or the replacement of any Lender)  be
imposed on, incurred by or asserted against any Agent-Related Person in any way
relating to or arising out of this Agreement or any document contemplated by or
referred to herein, or the transactions contemplated hereby, or any action taken
or omitted by any such Person under or in connection with any of the foregoing,
including with respect to any investigation, litigation or proceeding (including
(a) any case, action or proceeding before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code, and including any appellate
proceeding) related to or arising out of this Agreement or the Commitments or
the use of the proceeds thereof, whether or not any Agent-Related Person, any
Lender or any of their respective officers, directors, employees, counsel,
agents or attorneys-in-fact is a party thereto.
63

--------------------------------------------------------------------------------

13.8      Administrative Agent in Individual Capacity.  JPMCB and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Company and
its Subsidiaries and Affiliates as though JPMCB were not the Administrative
Agent or an Issuing Lender hereunder and without notice to or consent of the
Lenders.  The Lenders acknowledge that, pursuant to such activities, JPMCB or
its Affiliates may receive information regarding the Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Company or such Subsidiary) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.  With
respect to their Loans, JPMCB and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though JPMCB were not the Administrative Agent and an Issuing Lender, and the
terms "Lender" and "Lenders" include JPMCB and its Affiliates, to the extent
applicable, in their individual capacities.
 
13.9      Successor Administrative Agent.  The Administrative Agent may upon at
least 30 days' notice to the Lenders, and at the request of the Required Lenders
shall, resign as Administrative Agent.  If the Administrative Agent resigns
under this Agreement, the Required Lenders shall, with (so long as no Event of
Default exists) the consent of the Company (which shall not be unreasonably
withheld or delayed), appoint a successor administrative agent, which shall be a
commercial bank or an Affiliate of any such commercial bank.  If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Company, a successor administrative agent,
which shall be a commercial bank or an Affiliate of any such commercial bank.
 Upon the acceptance of its appointment as successor administrative agent
hereunder, such successor administrative agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
"Administrative Agent" shall mean such successor administrative agent, and the
retiring Administrative Agent's appointment, powers and duties as Administrative
Agent shall be terminated.  After any retiring Administrative Agent's
resignation hereunder as Administrative Agent, the provisions of this Section 13
and Sections 14.6 and 14.13 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent's notice of resignation, the retiring Administrative
Agent's resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor
administrative agent as provided for above.  Notwithstanding the foregoing,
however, JPMCB may not be removed as the Administrative Agent at the request of
the Required Lenders unless JPMCB shall also simultaneously be replaced as an
"Issuing Lender" hereunder pursuant to documentation in form and substance
reasonably satisfactory to JPMCB.
64

--------------------------------------------------------------------------------

 
13.10      Non-Receipt of Funds by the Administrative Agent.  Unless the Company
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (a)
in the case of a Lender, the proceeds of a Loan or (b) in the case of the
Company, a payment of principal, interest or fees for the account of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume that such payment has been made.  The Administrative Agent may, but
shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption.  If such Lender or the
Company, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (ii) in the
case of payment by the Company, the interest rate applicable to the relevant
Loan (or, to the extent permitted by applicable law (x) in the case of interest
payable in Dollars and fees, the Base Rate plus the Applicable Margin for
Floating Rate Loans, and (y) in the case of interest payable in Yen, the
Administrative Agent's cost of funds, as reasonably determined by the
Administrative Agent, plus the Applicable Margin for Yen LIBOR Loans).
 
SECTION 14
GENERAL.

14.1      Waiver; Amendments.  No delay on the part of the Administrative Agent
or any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy.  Except as provided in Section 6.2
with respect to an Incremental Facility Amendment, no amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
Notes shall in any event be effective unless the same shall be in writing and
signed and delivered by Lenders having an aggregate Percentage of not less than
the aggregate Percentage expressly designated herein with respect thereto or, in
the absence of such designation as to any provision of this Agreement or the
Notes, by the Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No amendment, modification, waiver or consent
shall, without the consent of each Lender directly affected thereby (including a
Defaulting Lender): (i) change the Percentage of any Lender; (ii) extend or
increase the amount of the Commitments, (iii) extend the date for payment of any
principal of or interest on the Loans or any fees payable hereunder; or (iv)
reduce or forgive the principal amount of any Loan, the rate of interest thereon
or any fees payable hereunder.  No amendment, modification, waiver or consent
shall, without the consent of each Lender (including a Defaulting Lender): (i)
reduce the aggregate Percentage required to effect an amendment, modification,
waiver or consent; or (ii) amend any provision of (x) Section 7.5 in a manner
that would alter the manner in which payments are shared or (y) this Section
14.1.  No provisions of Section 13 or other provision of this Agreement
affecting the Administrative Agent in its capacity as such shall be amended,
modified or waived without the consent of the Administrative Agent.  No
provision of this Agreement relating to the rights or duties of an Issuing
Lender in its capacity as such shall be amended, modified or waived without the
consent of such Issuing Lender.  Notwithstanding anything contained herein to
the contrary, it is hereby understood and agreed that the consent of the
existing Lenders or the Required Lenders shall not be required to the initial
terms and provisions of any Incremental Facility or Incremental Loans.
65

--------------------------------------------------------------------------------

 
14.2      Confirmations.  The Company and each Lender agree from time to time,
upon written request received by it from the other, to confirm to the other in
writing (with a copy of each such confirmation to the Administrative Agent) the
aggregate unpaid principal amount of the Loans held by such Lender.
 
14.3      Notices.  (a) Except as otherwise provided in Sections 2.2, 2.4 and
4.3, all notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown on
Schedule 14.3 or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose.
 Notices sent by facsimile transmission shall be deemed to have been given when
sent; notices sent by mail shall be deemed to have been given three Business
Days after the date when sent by registered or certified mail, postage prepaid;
and notices sent by hand delivery or overnight courier service shall be deemed
to have been given when received.  For purposes of Sections 2.2, 2.4 and 4.3,
the Administrative Agent shall be entitled to rely on telephonic instructions
from any person that the Administrative Agent in good faith believes is an
authorized officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.
 
(b)      Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender's receipt of an acknowledgement
from the intended recipient (such as by the "return receipt requested" function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
66

--------------------------------------------------------------------------------

14.4      Computations.  Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Section 10
to eliminate or to take into account the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Company
that the Required Lenders wish to amend Section 10 for such purpose), then the
Company's compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Company and the Required Lenders.
 
14.5      Regulation U.  Each Lender represents that it in good faith is not
relying, either directly or indirectly, upon any margin stock as collateral
security for the extension or maintenance by it of any credit provided for in
this Agreement.
 
14.6      Costs and Expenses.  The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable fees and charges of counsel for the Administrative
Agent and of local counsel, if any, who may be retained by said counsel) in
connection with the preparation, execution, delivery and administration of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendments, supplements or waivers to any Loan Documents), and all
reasonable out-of-pocket costs and expenses (including reasonable attorneys'
fees, court costs and other legal expenses and allocated costs of internal
counsel) incurred by the Administrative Agent and each Lender after an Event of
Default in connection with the enforcement of this Agreement, the other Loan
Documents or any such other documents.  Each Lender agrees to reimburse the
Administrative Agent for such Lender's pro rata share (based on its respective
Percentage) of any such costs and expenses of the Administrative Agent not paid
by the Company.  In addition, the Company agrees to pay, and to hold the
Administrative Agent and the Lenders harmless from all liability for, any fees
of the Company's auditors in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section 10.2.
 All obligations provided for in this Section 14.6 shall survive repayment of
the Loans, cancellation of the Notes, cancellation or expiration of the Letters
of Credit and any termination of this Agreement.
 
14.7      Subsidiary References.  The provisions of this Agreement relating to
Subsidiaries shall apply only during such times as the Company has one or more
Subsidiaries.
67

--------------------------------------------------------------------------------

 
14.8      Captions.  Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
 
14.9      Assignments; Participations.
 
14.9.1        Assignments.  Any Lender may, with the prior written consents of
the Company (so long as no Event of Default or Unmatured Event of Default
exists), each Issuing Lender and the Administrative Agent (which consents shall
not be unreasonably delayed or withheld and shall not be required in the case of
an assignment by a Lender to one of its Affiliates, to an Approved Fund or to
another existing Lender), at any time assign and delegate to one or more
commercial banks or other Persons (other than a natural Person, the Company, any
of the Company's Affiliates or Subsidiaries or a Defaulting Lender) (any Person
to whom such an assignment and delegation is to be made being herein called an
"Assignee"), all or any fraction of such Lender's Loans and Commitment (which
assignment and delegation shall be of a constant, and not a varying, percentage
of all the assigning Lender's Loans and Commitment) in a minimum aggregate
amount equal to the lesser of (a) the amount of the assigning Lender's remaining
Commitment and (ii) $2,500,000; provided that (i) no assignment and delegation
may be made to any Person if, at the time of such assignment and delegation, the
Company would be obligated to pay any greater amount under Section 7.6 or
Section 8 to the Assignee than the Company is then obligated to pay to the
assigning Lender under such Sections (and if any assignment is made in violation
of the foregoing, the Company will not be required to pay the incremental
amounts), (ii) no minimum assignment amount shall be required for an assignment
by a Lender to one of its Affiliates, to an Approved Fund or to another existing
Lender and (iii) the Company and the Administrative Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned and delegated to an Assignee until the date when all of
the following conditions shall have been met:
 
(x)      five Business Days (or such lesser period of time as the Administrative
Agent and the assigning Lender shall agree) shall have passed after written
notice of such assignment and delegation, together with payment instructions,
addresses and related information with respect to such Assignee, shall have been
given to the Company and the Administrative Agent by such assigning Lender and
the Assignee;
(y)      the assigning Lender and the Assignee shall have executed and delivered
to the Company and the Administrative Agent an assignment agreement
substantially in the form of Exhibit B (an "Assignment Agreement"), together
with any documents required to be delivered thereunder, which Assignment
Agreement shall have been consented to by the Company, the Administrative Agent
and each Issuing Lender (to the extent applicable) and accepted by the
Administrative Agent; and
(z)      the assigning Lender or the Assignee shall have paid the Administrative
Agent a processing fee of $3,500.
From and after the date on which the conditions described above have been met,
(a) such Assignee shall be deemed automatically to have become a party hereto
and, to the extent that rights and obligations hereunder have been assigned and
delegated to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder, and (b) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it pursuant to such Assignment Agreement, shall be released from
its obligations hereunder.  If an Assignee was not previously a party hereto,
then within five Business Days after effectiveness of any Assignment Agreement,
the Company shall execute and deliver to the Administrative Agent (for delivery
to such Assignee) a new Note in favor of such Assignee.  Any attempted
assignment and delegation not made in accordance with this Section 14.9.1 shall
be null and void.
68

--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 14.9.1 or any other
provision of this Agreement, any Lender may at any time assign all or any
portion of its Loans and its Note to a Federal Reserve Bank (but no such
assignment shall release any Lender from any of its obligations hereunder).
14.9.2        Participations.  Any Lender may at any time sell to one or more
commercial banks or other Persons (other than a natural Person, the Company, any
of the Company's Affiliates or Subsidiaries or a Defaulting Lender)
participating interests in any Loan owing to such Lender, the Note held by such
Lender, the Commitment of such Lender, the direct or participation interest of
such Lender in any Letter of Credit or any other interest of such Lender
hereunder (any Person purchasing any such participating interest being herein
called a "Participant"); provided that any Lender selling any such participating
interest shall give notice thereof to the Company.  In the event of a sale by a
Lender of a participating interest to a Participant, (x) such Lender shall
remain the holder of its Note for all purposes of this Agreement, (y) the
Company and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations
hereunder and (z) all amounts payable by the Company shall be determined as if
such Lender had not sold such participation and shall be paid directly to such
Lender.  No Participant shall have any direct or indirect voting rights
hereunder except with respect to any of the events described in the third
sentence of Section 14.1, and each Lender agrees that no participation agreement
which such Lender enters into with any Participant shall grant such Participant
any such rights.  The Company agrees that if amounts outstanding under this
Agreement and the Loans are due and payable (as a result of acceleration or
otherwise), each Participant shall be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement, any
Note and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement or such Note; provided that such right of setoff shall be subject
to the obligation of each Participant to share with the Lenders, and the Lenders
agree to share with each Participant, as provided in Section 7.5.  The Company
also agrees that each Participant shall be entitled to the benefits of Section
7.6 and Section 8 as if it were a Lender (provided that no Participant shall
receive any greater compensation pursuant to Section 7.6 or Section 8 than would
have been paid to the participating Lender if no participation had been sold).
 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant's interest in the Loans or other obligations under this
Agreement (a "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of such Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in a Participant Register
shall be conclusive absent manifest error, and the applicable Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.
69

--------------------------------------------------------------------------------

14.10      Governing Law.  This Agreement and each Note shall be a contract made
under and governed by the internal laws of the State of New York.  Whenever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.  All obligations of the Company and rights of the Administrative
Agent and the Lenders expressed herein or in any other Loan Document shall be in
addition to and not in limitation of those provided by applicable law.
 
14.11      Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.
 
14.12      Successors and Assigns.  This Agreement shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent.
 
14.13      Indemnification by the Company.  (a) In consideration of the
execution and delivery of this Agreement by the Administrative Agent, the
Issuing Lenders and the Lenders and the agreement to extend the Commitments
provided hereunder, the Company hereby agrees to indemnify, exonerate and hold
the Administrative Agent, each Issuing Lender, each Lender, each of their
respective Affiliates, Subsidiaries and each officer, director, employee and
agent of any of the foregoing (each a "Lender Party") free and harmless from and
against any and all actions, causes of action, suits, losses, liabilities,
damages and expenses, including reasonable attorneys' fees and charges and,
without duplication, allocated costs of staff counsel (collectively, for
purposes of this Section 14.13, the "Indemnified Liabilities"), incurred by any
Lender Party as a result of, or arising out of, or relating to (i) any tender
offer, merger, purchase of stock, purchase of assets or other similar
transaction financed or proposed to be financed in whole or in part, directly or
indirectly, with the proceeds of any Loan, (ii) the use, handling, release,
emission, discharge, transportation, storage, treatment or disposal of any
Hazardous Materials at any property owned, leased or operated by the Company or
any Subsidiary, (iii) any violation of any Environmental Law with respect to
conditions at any property owned, leased or operated by the Company or any
Subsidiary or the operations conducted thereon, (iv) the investigation, cleanup
or remediation of offsite locations at which the Company or any Subsidiary or
their respective predecessors are alleged to have directly or indirectly
disposed of hazardous substances, (v) the execution, delivery, performance or
enforcement of this Agreement or any other Loan Document by any of the Lender
Parties, (ii) any Letter of Credit or the use of the proceeds therefrom
(including any refusal by the applicable Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
except for any Indemnified Liabilities arising on account of such Lender Party's
gross negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Company hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.  Nothing set
forth above shall be construed to relieve any Lender Party from any obligation
it may have under this Agreement.
70

--------------------------------------------------------------------------------

 
(b)      To the extent permitted by applicable law, the Company shall not, and
shall not permit any Subsidiary to, assert, and each hereby waives, any claim
against any Lender Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that, nothing in this clause (b) shall relieve the Company of any
obligation it may have to indemnify a Lender Party against special, indirect,
consequential or punitive damages asserted against such Lender Party by a third
party.
 
(c)      All obligations provided for in this Section 14.13 shall survive
repayment of the Loans, cancellation of the Notes, cancellation or expiration of
the Letters of Credit and any termination of this Agreement.
 
14.14      Forum Selection and Consent to Jurisdiction.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE.  THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK.  THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT THE
COMPANY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT
OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR
TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, THE COMPANY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT
OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
71

--------------------------------------------------------------------------------

 
14.15      Waiver of Jury Trial.  EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT
AND EACH BANK HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
14.16      Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Company
in respect of any such sum due from it to the Administrative Agent hereunder or
under any other Loan Document shall, notwithstanding any judgment in a currency
(the "Judgment Currency") other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the "Agreement
Currency"), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
 If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent in the Agreement Currency, the
Company agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the applicable Company (or to any other Person who may be entitled thereto under
applicable law).
 
14.17      Disclosure.  Each of the Company and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
the Company and its Subsidiaries and Affiliates.
72

--------------------------------------------------------------------------------

 
14.18      USA PATRIOT Act Notice.  Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (each for itself and
not on behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Patriot Act"), it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Company in
accordance with the Patriot Act.
 
 
 


73

--------------------------------------------------------------------------------




Delivered as of the day and year first above written.
NU SKIN ENTERPRISES, INC.


By: /s/Ritch N. Wood


Title: Chief Financial Officer



JPMORGAN CHASE BANK, N.A., as Administrative Agent


By: /s/Stephen A. Cazier
Name: Stephen A. Cazier
Title: Sr. Banker



JPMORGAN CHASE BANK, N.A., as an Issuing Lender and as a Lender


By: /s/Stephen A. Cazier
Name: Stephen A. Cazier
Title: Sr. Banker

 
 
 
 


74

--------------------------------------------------------------------------------



SCHEDULE 1
EXISTING LETTERS OF CREDIT


Number
Beneficiary
Stated Amount
Expiry Date
 
ABN AMRO Bank, NV
€550,000
4/15/2013
 
JPMorgan Chase Bank, N.A. London
£51,030.00
4/15/2013
 
Unicredit Bank Hungary, Zrt.
€415,000
4/13/2013

 
 
 
 
Schedule 1

--------------------------------------------------------------------------------



SCHEDULE 1.1
PRICING SCHEDULE


The Applicable Margin for Floating Rate Loans, Eurodollar Loans and Yen LIBOR
Loans, the rate per annum applicable to Letter of Credit fees and the Commitment
Fee Rate, respectively, shall be determined in accordance with the table below
and the other provisions of this Schedule 1.1.
 
Level I
Level II
Level III
Applicable Margin for Eurodollar Loans and Yen LIBOR Loans
0.500%
0.625%
0.875%
Applicable Margin for Floating Rate Loans
0.000%
0.000%
0.000%
Fee for standby Letters of Credit
1.000%
1.250%
1.500%
Commitment Fee Rate
0.100%
0.150%
0.200%



Level I applies when the Leverage Ratio is less than 1.00 to 1.0.
Level II applies when the Leverage Ratio is equal to or greater than 1.00 to 1.0
but less than 1.50 to 1.0.
Level III applies when the Leverage Ratio is equal to or greater than 1.50 to
1.0.
The applicable Level shall be adjusted, to the extent applicable, 45 days (or,
in the case of the last quarterly fiscal period of any fiscal year, 90 days)
after the end of each quarterly fiscal period, based on the Leverage Ratio as of
the last day of such quarterly fiscal period; provided that if the Company fails
to deliver the financial statements required by Section 10.1.1 or 10.1.2, as
applicable, and the related certificate required by Section 10.1.3 by the 45th
day (or, if applicable, the 90th day) after any quarterly fiscal period, Level
III shall apply until such financial statements are delivered.
 
 
Schedule 1.1

--------------------------------------------------------------------------------

If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Lenders determine that
(a) the Leverage Ratio as calculated by the Company as of any applicable date
was inaccurate and (b) a proper calculation of the Leverage Ratio would have
resulted in different pricing for any period, then (i) if the proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period, the
Company shall automatically and retroactively be obligated to pay to the
Administrative Agent for the benefit of the Lenders, promptly following demand
by the Administrative Agent, an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period; and (ii) if the proper
calculation of the Leverage Ratio would have resulted in lower pricing for such
period, the applicable Lenders shall have no obligation to repay any interest or
fees to the Company; provided that if, as a result of any restatement or other
event a proper calculation of the Leverage Ratio would have resulted in higher
pricing for one or more periods and lower pricing for one or more other periods
(due to the shifting of income or expenses from one period to another period or
any similar reason), then the amount payable by the Company pursuant to clause
(i) above shall be based upon the excess, if any, of the amount of interest and
fees that should have been paid for all applicable periods over the amount of
interest and fees paid for all such periods.
 
 
 
 
 

 
Schedule 1.1

--------------------------------------------------------------------------------





SCHEDULE 2.1
LENDERS AND PERCENTAGES
LENDER
COMMITMENT
PERCENTAGE
JPMorgan Chase Bank, N.A.
$25,000,000
100.000000000%

 
 
 

 
Schedule 2.1

--------------------------------------------------------------------------------



SCHEDULE 9.7
SUBSIDIARIES
Name
Jurisdiction
% Direct and Indirect Owned by Company
Material
Unrestricted
Big Planet, Inc.
Delaware
100%
 
 
First Harvest International, LLC
Utah
100%
 
 
Jixi Nu Skin Vitameal Co., Ltd.
Delaware
100%
 
 
NSE Asia Products, PTE. LTD.
Singapore
100%
 
 
NSE Products, Inc.
Delaware
100%
x
 
Niksun Acquisition Corporation
Delaware
100%
 
 
Nu Family Benefits Insurance Brokerage, Inc.
Utah
100%
 
 
Nu Skin (China) Daily-Use & Health Products Co., Ltd.
China
100%
 
 
Nu Skin (Malaysia) Sdn. Bhd.
Malaysia
50%
 
 
Nu Skin Argentina, Inc.
Utah
100%
 
x
Nu Skin Asia Holdings, PTE. LTD.
Singapore
100%
 
 
Nu Skin Asia Investment, Inc.
Delaware
100%
x
 
Nu Skin Belgium, NV
Belgium
100%
 
 
Nu Skin Brazil, Ltda.
Brazil
100%
 
 
Nu Skin Canada, Inc.
Utah
100%
 
 
Nu Skin Chile Enterprises Ltda.
Chile
100%
 
 
Nu Skin Colombia, Inc.
Delaware
100%
 
 
Nu Skin Costa Rica
Costa Rica
100%
 
 
Nu Skin Czech Republic, s.r.o.
Czech Republic
100%
 
 
Nu Skin Eastern Europe Ltd.
Hungary
100%
 
 
Nu Skin El Salvador S.A. De C.V.
El Salvador
100%
 
 
Nu Skin Enterprises (Thailand) Limited (Delaware Corporation)
Delaware
100%
 
 
Nu Skin Enterprises (Thailand) Limited (Thai Corporation)
Thailand
100%
 
 
Nu Skin Enterprises Australia, Inc.
Utah
100%
 
 
Nu Skin Enterprises Hong Kong, Inc.
Delaware
100%
x
 
Nu Skin Enterprises India Private Limited
India
100%
 
 
Nu Skin Enterprises New Zealand, Inc.
Utah
100%
 
 
Nu Skin Enterprises Philippines, Inc.
Delaware
100%
 
 
Nu Skin Enterprises Poland Sp. z.o.o.
Poland
100%
 
 
Nu Skin Enterprises RS, Ltd.
Rusia
100%
 
 
Nu Skin Enterprises SRL
Romania
100%
 
 
Nu Skin Enterprises Singapore Pte. Ltd.
Singapore
100%
 
 
Nu Skin Enterprises South Africa (Proprietary) Limited
South Africa
100%
 
 
Nu Skin Enterprises Ukraine, LLC
Ukraine
100%
 
x
Nu Skin Enterprises United States, Inc.
Delaware
100%
x
 
Nu Skin Enterprises Vietnam LLC
Vietnam
100%
 
 
Nu Skin France, SARL
France
100%
 
 
Nu Skin Germany, GmbH
German
100%
 
 
Nu Skin Guatemala, S.A.
Guatamala
100%
 
 
Nu Skin Honduras, S.A.
Honduras
100%
 
 
Nu Skin Hong Kong, Pte. Ltd.
Singapore
100%
 
 
Nu Skin International Management Group, Inc.
Utah
100%
 
 
Nu Skin International, Inc.
Utah
100%
x
 
Nu Skin Islandi ehf.
Iceland
100%
 
 
Nu Skin Israel, Inc.
Delaware
100%
 
x
Nu Skin Italy, Srl
Italy
100%
 
 
Nu Skin Japan Company Limited
Japan
100%
x
 
Nu Skin Japan, Ltd.
Japan
100%
 
 
Nu Skin Korea Ltd.
Korea
100%
x
 
Nu Skin Malaysia Holdings Sdn. Bhd.
Malaysia
70%
 
 
Nu Skin Mexico, S.A. de C.V.
Mexico
100%
 
 
Nu Skin Netherlands, B.V.
Netherlands
100%
 
 
Nu Skin New Caledonia EURL
France
100%
 
 
Nu Skin Norway AS
Norway
100%
 
 
Nu Skin Pharmanex (B) Sdn. Bhd.
Brunei
100%
 
x
Nu Skin Scandinavia AS
Denmark
100%
 
 
Nu Skin Slovakia s.r.o.
Slovakia
100%
 
 
Nu Skin Taiwan, Inc.
Utah
100%
 
 
Nu Skin Taiwan, Inc., Taipei Branch
Utah
100%
 
 
Nu Skin Taiwan, Pte. Ltd.
Singapore
100%
 
 
Nu Skin Turkey Cilt Bakimi Ve Besleyici Urunleri Ticaret Limited Sirketi
Turkey
100%
 
 
Nu Skin U.K., Ltd.
UK
100%
 
 
Nu Skin Venezuela
Venezuela
100%
 
 
Nutriscan, Inc.
Utah
100%
 
 
PT. Nu Skin Distribution Indonesia
Indonesia
100%
 
 
PT. Nusa Selaras Indonesia
Indonesia
0%
 
 
Pharmanex (Huzhou) Health Products Co., Ltd
China
100%
 
 
Pharmanex Electronic-Optical Technology (Shanghai) Co. Ltd.
China
100%
 
 
Pharmanex License Acquisition Corporation
Utah
100%
 
 
Pharmanex, LLC
Utah
100%
 
 
The Nu Skin Force for Good Foundation
Utah
100%
 
 
Timpanogos Peak, LLC
Delaware
100%
 
 

 
Schedule 9.7

--------------------------------------------------------------------------------



SCHEDULE 9.15
EXISTING INDEBTEDNESS
As of May 25, 2012
2003 $205.0 million multi-currency uncommitted shelf facility: *
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U.S. dollar
denominated:
 
$40.0 million
 
 
$28.6 million
 
 
$28.6 million
 
 
6.2%
 
 
Notes due July 2016 with annual principal payments that began in July 2010.
 
 
 
 
 
 
 
 
 
 
 
 
 
$20.0 million
 
 
$17.1 million
 
 
$14.3 million
 
 
6.2%
 
 
Notes due January 2017 with annual principal payments that began in January
2011.
 
 
 
 
 
 
 
 
 
 
 
Japanese yen
denominated:
 
 
3.1 billion yen
 
1.3 billion yen ($17.4 million as of December 31, 2011)
 
891.4 million yen ($11.3 million as of May 21, 2012)
 
1.7%
 
 
Notes due April 2014 with annual principal payments that began in April 2008.
 
 
 
 
 
 
 
 
 
 
 
 
 
2.3 billion yen
 
1.9 billion yen ($25.3 million as of December 31, 2011)
 
1.9 billion yen ($23.9 million as of May 21, 2012)
 
2.6%
 
 
Notes due September 2017 with annual principal payments that began in September
2011.
 
 
 
 
 
 
 
 
 
 
 
 
 
2.2 billion yen
 
1.9 billion yen ($24.2 million as of December 31, 2011)
 
1.6 billion yen ($20.2 million as of May 21, 2012)
 
3.3%
 
 
Notes due January 2017 with annual principal payments that began in January
2011.
 
 
 
 
 
 
 
 
 
 
 
2010 committed loan:
 
 
 
 
 
 
 
 
 
 
U.S. dollar
denominated:
 
$30.0 million
 
$24.0 million
 
$22.0 million
 
Variable 30 day: 1.24%
 
Amortizes at $1.5 million per quarter.
 
 
 
 
 
 
 
 
 
 
 
2004 $25.0 million revolving credit facility
 
N/A
 
None
 
None
 
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
2009 $100.0 million uncommitted multi-currency shelf facility*
NSJ Operating overdraft loan
 
N/A
 
 
N/A
 
None
 
 
None
 
None
 
 
400 million yen
($5.1 million as of May 21, 2012)
 
N/A
 
 
Variable
 
 
 
 
To be paid in full by May 31, 2012



--------------------------------------------------------------------------------

* Effective May 25, 2012 these agreements are being amended and restated and
will be governed in their entirety by the terms and conditions set forth in the
Senior Note Purchase Agreement
 
 
 
Schedule 9.15

--------------------------------------------------------------------------------



SCHEDULE 10.12
EXISTING LIENS


None.
 
 
 
 
Schedule 10.12

--------------------------------------------------------------------------------





SCHEDULE 14.3
ADDRESSES FOR NOTICES
NU SKIN ENTERPRISES, INC.
75 West Center Street
One Nu Skin Plaza
Provo, Utah 54601
Attention:
Telephone:
Facsimile:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Lender and Lender


80 West Broadway, Suite 200
Salt Lake City, Utah 84101
Attention:
Telephone:
Facsimile:
 
 
 


Schedule 14.3

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF NOTE
_______________, 20__
FOR VALUE RECEIVED, the undersigned, NU SKIN ENTERPRISES, INC. (the "Company"),
hereby promises to pay to the order of                    (the "Lender") the
aggregate unpaid principal amount of all Loans made by the Lender to the Company
pursuant to the Amended and Restated Credit Agreement dated as of May 25, 2012
(as amended or otherwise modified from time to time, the "Credit Agreement")
among the Company, various financial institutions and JPMorgan Chase Bank, N.A.,
as Administrative Agent, on the dates and in the amounts provided in the Credit
Agreement.  The Company further promises to pay interest on the unpaid principal
amount of the Loans evidenced hereby from time to time at the rates, on the
dates, and otherwise as provided in the Credit Agreement.
The Lender is authorized to endorse the amount and the date on which each Loan
is made and each payment of principal with respect thereto on the schedules
annexed hereto and made a part hereof or on continuations thereof which shall be
attached hereto and made a part hereof; provided that any failure to endorse
such information on such schedule or continuation thereof shall not in any
manner affect any obligation of the Company under the Credit Agreement or this
Note.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, which contains, among other things, provisions for
acceleration of the maturity hereof upon the happening of certain stated events.
Terms defined in the Credit Agreement are used herein with their defined
meanings therein unless otherwise defined herein.  This Note shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
New York applicable to contracts made and to be performed entirely within such
State.
[SIGNATURE ON NEXT PAGE]
 
Exhibit A

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered as of the day and year first above written.
NU SKIN ENTERPRISES, INC.
By:____________________________
Name Printed:__________________
Title:_________________________
 
 
 
 
 
 


Exhibit A

--------------------------------------------------------------------------------






Schedule Attached to Note dated ________________, 20__ of NU SKIN ENTERPRISES,
INC. payable to the order of _________________________.


 
 
Date
 
Amount of
Loan
 
Maturity Date
 
 
Amount
Repaid
 
 Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

 
Exhibit A

--------------------------------------------------------------------------------







EXHIBIT B
FORM OF
ASSIGNMENT AGREEMENT


This Assignment and Assumption (this "Assignment Agreement") is dated as of the
Effective Date set forth below and is entered into between [Insert name of
Assignor] (the "Assignor") and [Insert name of Assignee] (the "Assignee").
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment
Agreement as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other document or
instrument delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and other rights of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other document or
instrument delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above, the "Assigned Interest").
 Such sale and assignment is without recourse to and, except as expressly
provided in this Assignment Agreement, without representation or warranty by the
Assignor.


1.      Assignor:______________________________


2.      Assignee:______________________________ [and is an Affiliate of
[identify Bank]]


3.      Borrower:Nu Skin Enterprises, Inc.


4.      Agent:JPMorgan Chase Bank, N.A., as the administrative agent


5.      Credit Agreement:Amended and Restated Credit Agreement dated as of May
25, 2012 among Nu Skin Enterprises, Inc., the Lenders parties thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent
 
 
Exhibit B

--------------------------------------------------------------------------------



6.      Assigned Interest:$_________ of the Commitment/Loans of the Assignor


[7.      Trade Date:__________________]


Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


From and after the date that the Administrative Agent notifies the Assignor that
it has received (and, if required, provided its consent with respect to) this
executed Assignment and Assumption and payment of the above-referenced
processing fee, (i) the Assignee shall have the rights and obligations assigned
pursuant hereto and, if not already a party to the Credit Agreement, shall
become a party to the Credit Agreement and have all rights and obligations of a
Lender under the Loan Documents; and (ii) the Assignor shall, to the extent that
rights and obligations under the Credit Agreement and under the other Loan
Documents have been assigned by it pursuant to this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Loan
Documents.
 
 
 
 
 
Exhibit B

--------------------------------------------------------------------------------





The terms set forth in this Assignment Agreement are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]




By: _____________________________
Title:


[Consented to and] Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent




By: _________________________________
      Title:


[Consented to:


JPMORGAN CHASE BANK, N.A., as Issuing Lender




By: _________________________________
      Title:]




[Consented to:


NU SKIN ENTERPRISES, INC.




By: _________________________________
      Title:]
 

 
Exhibit B

--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AGREEMENT




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AGREEMENT


1.      Representations and Warranties.


1.1.      Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statement, warranty or representation made in or in connection with the Credit
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance any other Person (including the
Company or any of its Subsidiaries or Affiliates) of its obligations under any
Loan Document.


1.2      Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby, (ii) it meets all requirements of an Assignee under the
Credit Agreement (subject to receipt of such consents as may be required under
the Credit Agreement), (iii) this Assignment and Assumption has been duly
executed and delivered by it and constitutes the legal, valid and binding
obligation of the Assignee, enforceable against the Assignee in accordance with
its terms, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors' rights and to general equitable principles; (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant thereto and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment Agreement and to purchase the Assigned Interest, on
the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender and (v) if it
is a "foreign corporation, partnership or trust" within the meaning of the Code,
(A) the Assignee will be in compliance with all applicable provisions of Section
[__] of the Credit Agreement on or prior to the Effective Date and (B) attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
 
Exhibit B

--------------------------------------------------------------------------------



2.      Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date.  The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.


3.      General Provisions.  This Assignment Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement.  This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.
 
 
 


Exhibit B

--------------------------------------------------------------------------------





EXHIBIT C


FORM OF LOAN NOTICE


JPMorgan Chase Bank, N. A.,
  as Administrative Agent for the Lenders




Ladies and Gentlemen:


The undersigned, Nu Skin Enterprises, Inc. (the "Company"), refers to the
Amended and Restated Credit Agreement dated as of May 25, 2012 (as amended,
modified, restated or supplemented from time to time, the "Credit Agreement"),
among the Company, the Lenders, and JPMorgan Chase Bank, N. A., as
Administrative Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings assigned to such terms in the Credit
Agreement.


1.      The Company hereby requests (select one):
□ a Loan borrowing                                   □ a Loan conversion or
continuation


2.      on_______________________(which is a Business Day)
          (date)


3.      in the amount of[$][¥]_______________________



4. comprised of _______________________
(Type of Loan: Floating Rate Loan, Yen LIBOR Loan or Eurodollar Loan)



5.      with an Interest Period of _____ months
(if Yen LIBOR Loan or Eurodollar Loan)


In accordance with the requirements of Section 11.2.2 of the Credit Agreement,
the Company hereby reaffirms the representations and warranties set forth in the
Credit Agreement as provided in clause (a) of Section 11.2.1 of the Credit
Agreement, and confirms that the matters referenced in clauses (b) and (c) of
such Section are true and correct.


NU SKIN ENTERPRISES, INC.




By:                                   
Name:                                   
Title:                                   
 

 
Exhibit C

--------------------------------------------------------------------------------



EXHIBIT D-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May [___], 2012 (as amended, modified, renewed or extended from time to time,
the "Credit Agreement") among Nu Skin Enterprises, Inc. (the "Company"), the
financial institutions party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.


Pursuant to the provisions of Section 7.6(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans (as well as any Note evidencing such Loans) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Company within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[LENDER]




By: ___________________________
Name: ________________________
Title: _________________________




Exhibit D-1

--------------------------------------------------------------------------------



EXHIBIT D-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May [___], 2012 (as amended, modified, renewed or extended from time to time,
the "Credit Agreement") among Nu Skin Enterprises, Inc. (the "Company"), the
financial institutions party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.


Pursuant to the provisions of Section 7.6(g)  of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing, and (2)
the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[PARTICIPANT]




By: ___________________________
Name: ________________________
Title: _________________________
 
 
Exhibit D-2

--------------------------------------------------------------------------------



EXHIBIT D-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May [___], 2012 (as amended, modified, renewed or extended from time to time,
the "Credit Agreement") among Nu Skin Enterprises, Inc. (the "Company"), the
financial institutions party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.


Pursuant to the provisions of Section 7.6(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Bank and (2) the undersigned shall have at all times
furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


                                                 [PARTICIPANT]




By: ___________________________
Name: ________________________
Title: _________________________
 

 
Exhibit D-3

--------------------------------------------------------------------------------

 
EXHIBIT D-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 (For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May [___], 2012 (as amended, modified, renewed or extended from time to time,
the "Credit Agreement") among Nu Skin Enterprises, Inc. (the "Company"), the
financial institutions party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.


Pursuant to the provisions of 7.6(g) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loans (as well as
any Note evidencing such Loans) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loans (as well as any Note evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Company within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[LENDER]




By: ___________________________
Name: ________________________
Title: _________________________




 
Exhibit D-4